 



Exhibit 10.1
EXECUTION VERSION

CONFIDENTIAL
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
AGILYSYS NV, LLC
AGILYSYS DE, INC.
AND
IG MANAGEMENT COMPANY, INC.
Dated as of June 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE I THE MERGER     2  
 
                   
 
    1.1     The Merger     2  
 
    1.2     Effective Time; Closing     2  
 
    1.3     Effect of the Merger     2  
 
    1.4     Certificate of Incorporation and Bylaws     2  
 
    1.5     Directors and Officers     3  
 
    1.6     Payment of Total Consideration; Effect on Capital Stock     3  
 
    1.7     Surrender of Certificates     8  
 
    1.8     No Further Ownership Rights in Company Capital Stock     10  
 
    1.9     Lost, Stolen or Destroyed Certificates     10  
 
    1.10     Further Action     10  
 
                    ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY    
10  
 
                   
 
    2.1     Organization; Standing and Power; Charter Documents; Subsidiaries  
  10  
 
    2.2     Capital Structure     12  
 
    2.3     Authority; Non-Contravention; Necessary Consents     14  
 
    2.4     Financial Statements     15  
 
    2.5     Undisclosed Liabilities     16  
 
    2.6     Absence of Certain Changes or Events     16  
 
    2.7     Taxes     16  
 
    2.8     Intellectual Property     18  
 
    2.9     Compliance; Permits     22  
 
    2.10     Litigation     22  
 
    2.11     Brokers’ and Finders’ Fees; Fees and Expenses     22  
 
    2.12     Employee Benefit Plans     23  
 
    2.13     Real Property     25  
 
    2.14     Assets     26  
 
    2.15     Environmental Matters     26  
 
    2.16     Contracts     26  
 
    2.17     Insurance     28  
 
    2.18     Suppliers and Customers     29  
 
    2.19     Product and Service Warranties     29  
 
    2.20     Interested Party Transactions     29  
 
    2.21     Foreign Corrupt Practices Act, Etc.     30  
 
    2.22     Export Control     30  
 
    2.23     IT Assets     30  
 
    2.24     Holding Company Status     33  
 
                    ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT AND    
   

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                                      Page
 
                   
 
          MERGER SUB     33  
 
                   
 
    3.1     Organization     33  
 
    3.2     Merger Sub     33  
 
    3.3     Authority; Non-Contravention; Necessary Consents     34  
 
    3.4     Litigation     35  
 
    3.5     Availability of Funds     35  
 
    3.6     Solvency     35  
 
                    ARTICLE IV CONDUCT BY THE COMPANY PRIOR TO THE EFFECTIVE
TIME     36  
 
                   
 
    4.1     Conduct of Business by the Company     36  
 
                    ARTICLE V ADDITIONAL AGREEMENTS     38  
 
                   
 
    5.1     Stockholder Approval     38  
 
    5.2     Acquisition Proposals     39  
 
    5.3     Confidentiality; Access to Information; No Modification of
Representations, Warranties or Covenants     40  
 
    5.4     Public Disclosure     41  
 
    5.5     Reasonable Efforts     41  
 
    5.6     Employee Benefits; Severance     41  
 
    5.7     Indemnification     42  
 
    5.8     Certain Tax Matters     45  
 
    5.9     FIRPTA Compliance     45  
 
    5.10     Third Party Consents     45  
 
    5.11     Merger Sub Compliance     46  
 
                    ARTICLE VI CONDITIONS TO THE MERGER     46  
 
                   
 
    6.1     Conditions to the Obligations of Each Party to Effect the Merger    
46  
 
    6.2     Additional Conditions to the Obligations of the Company     47  
 
    6.3     Additional Conditions to the Obligations of Parent and Merger Sub  
  47  
 
                    ARTICLE VII SURVIVAL OF REPRESENTATIONS AND WARRANTIES    
49  
 
                   
 
    7.1     Survival of Representations and Warranties     49  
 
    7.2     Exclusive Remedy     49  
 
    7.3     No Other Representations and Warranties     49  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                                      Page
 
                    ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER     50  
 
                   
 
    8.1     Termination     50  
 
    8.2     Notice of Termination; Effect of Termination     51  
 
    8.3     Fees and Expenses     52  
 
    8.4     Amendment     52  
 
    8.5     Extension; Waiver     52  
 
                    ARTICLE IX GENERAL PROVISIONS     53  
 
                   
 
    9.1     Notices     53  
 
    9.2     Interpretation; Knowledge     54  
 
    9.3     Counterparts     55  
 
    9.4     Entire Agreement; Third-Party Beneficiaries     55  
 
    9.5     Severability     56  
 
    9.6     Other Remedies     56  
 
    9.7     Governing Law     56  
 
    9.8     Consent to Jurisdiction     57  
 
    9.9     Rules of Construction     57  
 
    9.10     Assignment     57  
 
    9.11     No Waiver     58  

-iii-



--------------------------------------------------------------------------------



 



Index of Defined Terms

              Page  
“include,” “includes” and “including”
    54  
Acquisition Proposal
    39  
Agreement
    1  
Certificate of Merger
    2  
Certificates
    8  
Closing
    2  
Closing Date
    2  
Code
    9  
Company
    1  
Company Balance Sheet
    15  
Company Benefit Plans
    23  
Company Business
    18  
Company Capital Stock
    3  
Company Charter Documents
    11  
Company Common Stock
    3  
Company Disclosure Letter
    10  
Company Indemnified Liabilities
    43  
Company Indemnified Parties
    43  
Company Indemnified Proceedings
    43  
Company Intellectual Property
    18  
Company IP Contract
    18  
Company Material Contract
    27  
Company Options
    3  
Company Participants
    41  
Company Permits
    22  
Company Preferred Stock
    3  
Company Products
    19  
Company Registered Intellectual Property
    19  
Company Series A Preferred Stock
    4  
Company Series B Preferred Stock
    4  
Company Series C Preferred Stock
    4  
Company Stockholder
    55  
Company Stockholder Notice
    39  
Confidentiality Agreement
    40  

-i-



--------------------------------------------------------------------------------



 



              Page  
Contract
    12  
Controlled Group Affiliate
    24  
Credit Agreement
    3  
D&O Policy
    44  
Delaware Law
    1  
DGCL
    8  
Dissenting Shares
    8  
Effective Time
    2  
Employee
    23  
Employee Retention and Participation Plan Payout
    4  
End Date
    50  
Environmental Laws
    26  
ERISA
    23  
Financial Statements
    15  
GAAP
    15  
Governmental Entity
    15  
Hazardous Materials
    26  
HSR Act
    15  
Intellectual Property
    19  
International Employee Plan
    24  
Knowledge
    54  
Leased Real Property
    25  
Leases
    26  
Legal Requirements
    13  
Lenders
    3  
Liens
    11  
Material Adverse Effect
    54  
Merger
    2  
Merger Sub
    1  
Necessary Consents
    15  
Parent
    1  
Parent Disclosure Letter
    33  
Participating Amount
    4  
Participating Consideration
    4  
Payment Agent
    8  
Permits
    22  
Permitted Liens
    11  
Person
    55  
Registered Intellectual Property
    19  
Series A Preference
    4  
Series B Preference
    4  

-ii-



--------------------------------------------------------------------------------



 



              Page  
Series C Preference
    4  
Solvent
    35  
Stockholder Approval
    1  
Subsidiary
    11  
Subsidiary Charter Documents
    11  
Surviving Corporation
    2  
Tax Returns
    17  
the business of
    54  
Total Consideration
    4  
Total Merger Consideration
    4  
Total Outstanding Series A Preferred Shares
    5  
Total Outstanding Series B Preferred Shares
    5  
Total Outstanding Series C Preferred Shares
    5  
Total Outstanding Shares
    5  
Total Series A Preference
    5  
Total Series B Preference
    6  
Total Series C Preference
    6  
Transaction Costs
    52  

-iii-



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered
into as of June 1, 2007, by and among Agilysys NV, LLC, a Delaware limited
liability company (“Parent”), Agilysys DE, Inc., a Delaware corporation and
direct wholly-owned subsidiary of Parent (“Merger Sub”), and IG Management
Company, Inc., a Delaware corporation (the “Company”).
RECITALS
     A. The respective Boards of Directors of Parent, Merger Sub and the Company
have deemed it advisable and in the best interests of their respective
corporations and stockholders that Parent and the Company consummate the
business combination and other transactions provided for herein.
     B. Agilysys, Inc., an Ohio corporation and the sole member of Agilysys NV,
LLC has executed and delivered concurrently with this Agreement and as
consideration for the Company’s entering into this Agreement, a commitment
letter for the benefit of the Company and its stockholders obligating Agilysys,
Inc. to make on behalf of Parent or to cause Parent to make the payments
specified and required of Parent pursuant to the terms hereof.
     C. The respective Boards of Directors of Parent, Merger Sub and the Company
have approved, in accordance with applicable provisions of the laws of the state
of Delaware (“Delaware Law”), this Agreement and the transactions contemplated
hereby, including the Merger (as defined in Section 1.1).
     D. Promptly following the execution and delivery of this Agreement,
stockholders of the Company representing the requisite number of shares of each
class of the Company’s capital stock will, through an action by written consent
(the “Stockholder Approval”), adopt this Agreement.
     E. Parent, Merger Sub and the Company desire to make certain
representations, warranties and agreements in connection with the Merger and
also to prescribe certain conditions to the Merger.
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER
     1.1 The Merger. At the Effective Time and subject to and upon the terms and
conditions of this Agreement and the applicable provisions of Delaware Law,
Merger Sub shall be merged with and into the Company (the “Merger”), the
separate corporate existence of Merger Sub shall cease and the Company shall
continue as the surviving corporation and as a wholly owned subsidiary of
Parent. The Company, as the surviving corporation after the Merger, is
hereinafter sometimes referred to as the “Surviving Corporation.”
     1.2 Effective Time; Closing. Subject to the provisions of this Agreement,
the parties hereto shall cause the Merger to be consummated by filing a
Certificate of Merger with the Secretary of State of the State of Delaware in
accordance with the relevant provisions of Delaware Law (the “Certificate of
Merger”) (the time of such filing with the Secretary of State of the State of
Delaware (or such later time as may be agreed in writing by the Company and
Parent and specified in the Certificate of Merger) being the “Effective Time”)
as soon as practicable on or after the Closing Date (as defined below). The
closing of the Merger (the “Closing”) shall take place at the offices of Wilson
Sonsini Goodrich & Rosati, Professional Corporation, located at 650 Page Mill
Road, Palo Alto, California, at a time and date to be specified by the parties,
which shall be no later than the third business day after the satisfaction or
waiver of the conditions set forth in Article VI (other than those that by their
terms are to be satisfied or waived at the Closing), or at such other time, date
and location as the parties hereto agree in writing. The date on which the
Closing occurs is referred to herein as the “Closing Date.”
     1.3 Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in this Agreement and the applicable provisions of Delaware
Law, including Section 259 of the General Corporation Law of the State of
Delaware. Without limiting the generality of the foregoing, and subject thereto,
at the Effective Time all the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.
     1.4 Certificate of Incorporation and Bylaws. At the Effective Time, the
Certificate of Incorporation of the Surviving Corporation shall be amended and
restated in its entirety to be identical to the Certificate of Incorporation of
Merger Sub, until thereafter amended in accordance with Delaware Law and as
provided in such Certificate of Incorporation; provided, however, that at the
Effective Time, Article I of the Certificate of Incorporation of the Surviving
Corporation shall be amended and restated in its entirety to read as follows:
“The name of the corporation is “IG Management Company, Inc.” and the

-2-



--------------------------------------------------------------------------------



 



Certificate of Incorporation shall be amended so as to comply with
Section 5.7(b). At the Effective Time, the Bylaws of the Surviving Corporation
shall be amended and restated in their entirety to be identical to the Bylaws of
Merger Sub, until thereafter amended in accordance with Delaware Law and as
provided in such Bylaws; provided, however, that at the Effective Time, if
necessary, the Bylaws shall be amended so as to comply with Section 5.7(b).
     1.5 Directors and Officers. The initial directors of the Surviving
Corporation shall be the directors of Merger Sub immediately prior to the
Effective Time, until their respective successors are duly elected or appointed
and qualified. The initial officers of the Surviving Corporation shall be the
officers of Merger Sub immediately prior to the Effective Time, until their
respective successors are duly appointed.
     1.6 Payment of Total Consideration; Effect on Capital Stock.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the following definitions.
               (i) “Company Capital Stock” shall mean the Company Common Stock,
the Company Preferred Stock and any other shares of capital stock, if any, of
the Company, taken together.
               (ii) “Company Common Stock” shall mean shares of the Common
Stock, par value $0.01 per share, of the Company.
               (iii) “Credit Agreement” means that certain Credit Agreement,
dated as of December 29, 2004, as amended, by and among the Company,
InfoGenesis, a California corporation and wholly-owned subsidiary of the
Company, the lenders that are signatories thereto (the “Lenders”), and Wells
Fargo Foothill, Inc., as the arranger and administrative agent for the Lenders.
               (iv) “Company Options” shall mean all issued and outstanding
options (including commitments to grant options but excluding Company Preferred
Stock) to purchase or otherwise acquire Company Common Stock, whether or not
vested, held by any person or entity, each of whom is listed on Section 2.2(b)
of the Company Disclosure Letter.
               (v) “Company Preferred Stock” shall mean shares of Company
Series A Preferred Stock, Company Series B Preferred Stock, and Company Series C
Preferred Stock, taken together.

-3-



--------------------------------------------------------------------------------



 



               (vi) “Company Series A Preferred Stock” shall mean shares of
Series A Preferred Stock, par value $0.01 per share, of the Company.
               (vii) “Company Series B Preferred Stock” shall mean shares of
Series B Preferred Stock, par value $0.01 per share, of the Company.
               (viii) “Company Series C Preferred Stock” shall mean shares of
Series C Preferred Stock, par value $0.01 per share, of the Company.
               (ix) “Employee Retention and Participation Plan Payout” shall
mean an amount of cash payable in accordance with the Company’s Employee
Retention and Participation Plan approved May 31, 2007 by the Company’s Board of
Directors and as set forth on Schedule 1.6(a)(ix).
               (x) “Participating Consideration” shall mean that amount of cash
remaining after subtracting the Total Series A Preference, the Total Series B
Preference and the Total Series C Preference from the Total Merger
Consideration.
               (xi) “Participating Amount” shall mean an amount of cash per
share equal to the quotient obtained by dividing (A) the Participating
Consideration by (B) the Total Outstanding Shares.
               (xii) “Series A Preference” shall mean an amount of cash payable
with respect to each share of Company Series A Preferred Stock in accordance
with Article IV, Section 2 of the Company’s Amended and Restated Certificate of
Incorporation.
               (xiii) “Series B Preference” shall mean an amount of cash payable
with respect to each share of Company Series B Preferred Stock in accordance
with Section 4 of the Company’s Certificate of Designations, Preferences and
Rights of Series B Preferred Stock.
               (xiv) “Series C Preference” shall mean an amount of cash payable
with respect to each share of Company Series B Preferred Stock in accordance
with Section 4 of the Company’s Certificate of Designations, Preferences and
Rights of Series C Preferred Stock.
               (xv) “Total Consideration” shall mean an amount of cash equal to
Ninety Million Dollars ($90,000,000).
               (xvi) “Total Merger Consideration” shall mean an amount of cash
equal to (A) the Total Consideration less (B) the Employee Retention and

-4-



--------------------------------------------------------------------------------



 



Participation Plan Payout, less (C) the amount outstanding pursuant to the terms
of the Credit Agreement as of immediately prior to the Effective Time and less
(D) the Transaction Costs (as defined in Section 8.3).
               (xvii) “Total Outstanding Series A Preferred Shares” shall mean
the aggregate number of shares of Company Series A Preferred Stock (including
any rights convertible into, or exercisable or exchangeable for, shares of
Company Series A Preferred Stock on an as-converted, exercised, or exchanged
basis, other than any such rights which are cancelled, exercised or terminated
prior to the Effective Time) issued and outstanding immediately prior to the
Effective Time.
               (xviii) “Total Outstanding Series B Preferred Shares” shall mean
the aggregate number of shares of Company Series B Preferred Stock (including
any rights convertible into, or exercisable or exchangeable for, shares of
Company Series B Preferred Stock on an as-converted, exercised, or exchanged
basis, other than any such rights which are cancelled, exercised or terminated
prior to the Effective Time) issued and outstanding immediately prior to the
Effective Time.
               (xix) “Total Outstanding Series C Preferred Shares” shall mean
the aggregate number of shares of Company Series C Preferred Stock (including
any rights convertible into, or exercisable or exchangeable for, shares of
Company Series C Preferred Stock on an as-converted, exercised, or exchanged
basis, other than any such rights which are cancelled, exercised or terminated
prior to the Effective Time) issued and outstanding immediately prior to the
Effective Time.
               (xx) “Total Outstanding Shares” shall mean the aggregate number
of shares of Company Capital Stock, plus the maximum aggregate number of shares
of Company Capital Stock issuable upon full exercise, exchange or conversion of
all Company Options and any other rights whether vested or unvested, convertible
into, exercisable for or exchangeable for, shares of Company Capital Stock
issued and outstanding immediately prior to the Effective Time, on an as
converted to Company Common Stock basis. Notwithstanding the foregoing, Total
Outstanding Shares shall not include any shares of Company Capital Stock
otherwise issuable upon the exercise of Company Options or other rights that
expire or are cancelled concurrently with or immediately prior to the Effective
Time to the extent not exercised.
               (xxi) “Total Series A Preference” shall mean an amount of cash
equal to the product obtained by multiplying the Series A Preference by the
Total Outstanding Series A Preferred Shares.

-5-



--------------------------------------------------------------------------------



 



               (xxii) “Total Series B Preference” shall mean an amount of cash
equal to the product obtained by multiplying the Series B Preference by the
Total Outstanding Series B Preferred Shares.
               (xxiii) “Total Series C Preference” shall mean an amount of cash
equal to the product obtained by multiplying the Series C Preference by the
Total Outstanding Series C Preferred Shares.
          (b) Closing Payments by Parent; Exchange of Capital Stock. Based on
the information provided to Parent pursuant to Section 6.3(j), Parent shall pay
or cause the Surviving Corporation to pay, deposit or distribute, as applicable,
the Total Consideration as follows:
               (i) Credit Agreement. At or immediately following the Effective
Time, Parent shall pay or cause the Surviving Corporation to pay all amounts
outstanding under and fully satisfy all obligations existing pursuant to the
terms of the Credit Agreement, each as of immediately prior to the Effective
Time.
               (ii) Employee Retention and Participation Plan. Prior to the
Effective Time, the Company shall amend its Certificate of Incorporation to
provide for the payment of the Employee Retention and Participation Plan Payout
prior to any payment with respect to the Company’s capital stock. At or
immediately following the Effective Time, Parent shall distribute or cause the
Surviving Corporation to distribute the Employee Retention and Participation
Plan Payout in accordance with the Employee Retention and Participation Plan.
               (iii) Transaction Costs. At or immediately following the
Effective Time, Parent shall pay or cause the Surviving Corporation to pay all
accrued but unpaid Transaction Costs.
               (iv) Company Capital Stock. Prior to the Effective Time, Parent
shall have available to act as Payment Agent (as defined in Section 1.7(a)
below) funds of such character and in such amount for the provision of payment
to holders of shares of capital stock of the Company as set forth in
Section 1.7(b). Subject to the terms and conditions of the Company’s Amended and
Restated Certificate of Incorporation and this Agreement, at the Effective Time,
by virtue of the Merger and without any action on the part of Parent, Merger
Sub, the Company or the holders of any shares of capital stock of the Company or
Company Options, the following shall occur:
                    (1) Each share of Company Series B Preferred Stock and
Series C Preferred Stock issued and outstanding immediately prior to the
Effective Time,

-6-



--------------------------------------------------------------------------------



 



other than any shares to be canceled pursuant to Section 1.6(d) and the
Dissenting Shares (as defined in Section 1.6(e)(i)), will be canceled and
extinguished and automatically converted into the right to receive,
respectively, (A) (i) the Series B Preference, plus (ii) the Participating
Amount or (B) (i) the Series C Preference, plus (ii) the Participating Amount,
upon surrender of the certificate representing such share of Company Series B
Preferred Stock or Series C Preferred Stock, as applicable, in the manner
provided in Section 1.7 (or in the case of a lost, stolen or destroyed
certificate, upon delivery of an affidavit, if required, in the manner provided
in Section 1.9).
                    (2) Each share of Company Series A Preferred Stock issued
and outstanding immediately prior to the Effective Time, other than any shares
to be canceled pursuant to Section 1.6(d) and the Dissenting Shares (as defined
in Section 1.6(e)(i)), will be canceled and extinguished and automatically
converted into the right to receive (A) the Series A Preference, plus (B) the
Participating Amount, upon surrender of the certificate representing such share
of Company Series A Preferred Stock in the manner provided in Section 1.7 (or in
the case of a lost, stolen or destroyed certificate, upon delivery of an
affidavit, if required, in the manner provided in Section 1.9).
                    (3) Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time, other than any shares to be
canceled pursuant to Section 1.6(d) and the Dissenting Shares (as defined in
Section 1.6(e)(i)), will be canceled and extinguished and automatically
converted into the right to receive the Participating Amount, upon surrender of
the certificate representing such share of Company Common Stock in the manner
provided in Section 1.7 (or in the case of a lost, stolen or destroyed
certificate, upon delivery of an affidavit, if required) in the manner provided
in Section 1.9).
          (c) Treatment of Company Options.
               (i) Parent shall not assume any Company Options. The Company
shall terminate, effective immediately prior to the Effective Time, all
outstanding Company Options that then remain unexercised so that no Company
Options remain outstanding as of the Effective Time. Thereafter, the holders of
Company Options shall, as of the Effective Time, cease to have any further right
or entitlement to acquire any Company Capital Stock or any shares of capital
stock or other securities of Parent or the Surviving Corporation under the
terminated Company Options.
               (ii) The Company shall terminate, effective immediately prior to
the Effective Time, the Company’s 2005 Stock Plan.

-7-



--------------------------------------------------------------------------------



 



          (d) Cancellation of Treasury and Parent Owned Stock. Each share of
Company Capital Stock held by the Company or Parent or any direct or indirect
wholly-owned Subsidiary (as defined in Section 2.1(a)) of the Company or of
Parent immediately prior to the Effective Time shall be canceled and
extinguished without any conversion thereof.
          (e) Dissenting Shares.
               (i) Notwithstanding anything in this Agreement to the contrary,
any shares of Company Capital Stock outstanding immediately prior to the
Effective Time and held by a holder who has not voted in favor of the Merger or
consented thereto in writing and who has exercised and perfected dissenters
rights for such shares in accordance with Section 262 of the Delaware General
Corporation Laws (the “DGCL”) and has not effectively withdrawn or lost such
dissenters rights (collectively, the “Dissenting Shares”) shall not be converted
into or represent the right to consideration for Company Capital Stock set forth
in Section 1.6(b)(iii), and the holder or holders of such shares shall be
entitled only to such rights as may be granted to such holder or holders in
Section 262 of the DGCL.
               (ii) Notwithstanding the provisions of Section 1.6(e)(i), if any
holder of Dissenting Shares shall effectively withdraw or lose (through failure
to perfect or otherwise) such holder’s dissenters rights under Section 262 of
the DGCL, then, as of the later of the Effective Time and the occurrence of such
event, such holder’s shares shall automatically be converted into and represent
only the right to receive the consideration for Company Capital Stock set forth
in Section 1.6(b), without interest, upon surrender of the certificate
representing such shares.
          (f) Stock of Merger Sub. Each share of common stock of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into one (1) validly issued fully paid and nonassessable share of
common stock of the Surviving Corporation.
     1.7 Surrender of Certificates.
          (a) Payment Agent. Parent shall act as the payment agent (the “Payment
Agent”) in the Merger.
          (b) Payment Procedures. At least two (2) business days prior to the
Effective Time, based on information provided by the Company, Parent shall make
available for hand pick-up and mail to each holder of record (as of the
Effective Time) of a certificate or certificates or an instrument or instruments
(the “Certificates”), which

-8-



--------------------------------------------------------------------------------



 



immediately prior to the Effective Time represented outstanding shares of
Company Capital Stock whose shares were converted into the right to receive the
Total Merger Consideration pursuant to Section 1.6(b)(iii): (A) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Payment Agent, shall include representations and warranties
of title and authority as are customary in transactions of this nature and shall
be in such form and have such other provisions as are reasonably acceptable to
the Company) and (B) instructions for use in effecting the surrender of the
Certificates in exchange for cash constituting the applicable portion of the
Total Merger Consideration (including a means of hand-delivery). Upon surrender
of Certificates for cancellation to the Payment Agent, together with such letter
of transmittal, duly completed and validly executed in accordance with the
instructions thereto and such other documents as may reasonably be required by
the Payment Agent, the holder of record of such Certificates shall be entitled
to receive in exchange therefor the amount of cash constituting the portion of
the Total Merger Consideration such holder is entitled pursuant to Section 1.6
and the Certificates so surrendered shall forthwith be canceled. The Payment
Agent shall make the foregoing payment by wire transfer as soon as practicable
after the later of (i) the Effective Time or (ii) the surrender of Certificates
for cancellation to the Payment Agent, together with such letter of transmittal,
duly completed and validly executed in accordance with the instructions thereto.
Until so surrendered, outstanding Certificates will be deemed from and after the
Effective Time, for all corporate purposes, to evidence the ownership of the
portion of the Total Merger Consideration into which such securities shall have
been so converted.
          (c) Required Withholding. The Payment Agent and the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement to any holder or
former holder of Company Capital Stock such amounts as may be required to be
deducted or withheld therefrom under the Internal Revenue Code of 1986, as
amended, and the rules and regulations thereunder (the “Code”) or under any
provision of state, local or foreign Tax law. To the extent such amounts are so
deducted or withheld, the amount of such consideration shall be treated for all
purposes under this Agreement as having been paid to the Person (as defined in
Section 9.2(d)) to whom such consideration would otherwise have been paid.
          (d) No Liability. Notwithstanding anything to the contrary in this
Section 1.7, neither the Payment Agent, the Surviving Corporation nor any party
hereto shall be liable to a holder of shares of Company Capital Stock for any
amount properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar law.

-9-



--------------------------------------------------------------------------------



 



     1.8 No Further Ownership Rights in Company Capital Stock. All cash paid
upon the surrender for exchange of shares of Company Capital Stock in accordance
with the terms hereof shall be deemed to have been issued in full satisfaction
of all rights pertaining to such shares of Company Capital Stock, and there
shall be no further registration of transfers on the records of the Surviving
Corporation of shares of Company Capital Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged as provided in this Article I.
     1.9 Lost, Stolen or Destroyed Certificates. In the event any Certificates
shall have been lost, stolen or destroyed, the Payment Agent shall transfer in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof, such amount of cash constituting
the Total Merger Consideration pursuant to Section 1.6(b) with respect to the
shares of Company Capital Stock formerly represented thereby.
     1.10 Further Action. At and after the Effective Time, the officers and
directors of Parent and the Surviving Corporation will be authorized to execute
and deliver, in the name and on behalf of the Company and Merger Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company and Merger Sub, any other actions and things to vest,
perfect or confirm of record or otherwise in the Surviving Corporation any and
all right, title and interest in, to and under any of the rights, properties or
assets acquired or to be acquired by the Surviving Corporation as a result of,
or in connection with, the Merger.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to Parent and Merger Sub as of the date
hereof, except as set forth in the disclosure letter supplied by the Company to
Parent dated as of the date hereof (the “Company Disclosure Letter”), as
follows:
     2.1 Organization; Standing and Power; Charter Documents; Subsidiaries.
          (a) Organization; Standing and Power. The Company and each of its
Subsidiaries (as defined below) (i) is a corporation or other organization duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (except, in the case of good
standing, for entities organized under the laws of any jurisdiction that does
not recognize such concept), (ii) has the requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted, and (iii) is duly qualified or licensed and in good standing to do
business in

-10-



--------------------------------------------------------------------------------



 



each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed or
to be in good standing, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect (as defined in Section 9.2(c)) on
the Company. For purposes of this Agreement, “Subsidiary,” when used with
respect to any party, shall mean any corporation or other organization, whether
incorporated or unincorporated, at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the Board of Directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such party or by any one or more of its Subsidiaries, or
by such party and one or more of its Subsidiaries.
          (b) Charter Documents. The Company has delivered or made available to
Parent: (i) a true and correct copy of the Certificate of Incorporation and
Bylaws of the Company, each as amended to date (collectively, the “Company
Charter Documents”) and (ii) the Certificate of Incorporation and Bylaws, or
like organizational documents (collectively, “Subsidiary Charter Documents”), of
each of its Subsidiaries, and each such instrument is in full force and effect.
The Company is not in violation of any of the provisions of the Company Charter
Documents and each Subsidiary is not in violation of its respective Subsidiary
Charter Documents.
          (c) Subsidiaries. Section 2.1(c) of the Company Disclosure Letter sets
forth each Subsidiary of the Company as of the date hereof. All the outstanding
shares of capital stock of, or other equity or voting interests in, each such
Subsidiary have been validly issued and are fully paid and nonassessable and are
owned by the Company, a wholly-owned Subsidiary of the Company, or the Company
and another wholly-owned Subsidiary of the Company, free and clear of all
material pledges, liens, charges, encumbrances and security interests of any
kind or nature whatsoever (collectively, “Liens”), other than Permitted Liens
(as defined below), and are duly authorized, validly issued, full paid and
nonassessable. Other than the Subsidiaries of the Company, neither the Company
nor any of its Subsidiaries owns any capital stock of, or other equity or voting
interests of any nature in, or any interest convertible, exchangeable or
exercisable for, capital stock of, or other equity or voting interests of any
nature in, any other Person. As used herein, “Permitted Liens” shall mean
(i) liens for Taxes and other similar governmental charges and assessments which
are not yet due and payable, (ii) liens existing in favor of the Lenders in
connection with the Credit Agreement, (iii) liens of landlords and liens of
carriers, warehousemen, mechanics and materialmen and other like liens arising
in the ordinary course of business for sums not yet due and payable,
(iv) inchoate liens, charges and privileges existing as of the Closing Date and
any statutory liens, licenses, charges, adverse claims, security interests or
encumbrances of any nature

-11-



--------------------------------------------------------------------------------



 



whatsoever existing as of the Closing Date and claimed or held by any
Governmental Entity (as defined in Section 2.3) that have not at the time been
filed or registered or that are related to obligations that are not due or
delinquent, (v) security given in the ordinary course of business as of the
Closing Date to any public utility, Governmental Entity or other statutory or
public authority and (vi) liens not materially affecting the value or use of the
underlying asset(s).
     2.2 Capital Structure.
          (a) Capital Stock. The authorized capital stock of the Company
consists of: (i) 3,000,000 shares of Company Common Stock and (ii) 2,000,000
shares of Company Preferred Stock, 1,000,000 of which shares have been
designated as Series A Preferred Stock, 250,000 of which shares have been
designated as Series B Preferred Stock and 115,593 of which shares have been
designated as Series C Preferred Stock. At the close of business on the date
hereof: 2,273 shares of Company Common Stock were issued and outstanding;
1,000,000 shares Series A Preferred Stock were issued and outstanding; 250,000
shares of Series B Preferred Stock were issued and outstanding; 115,593 shares
of Series C Preferred Stock were issued and outstanding; and 330,000 shares of
Company Common Stock were reserved for issuance upon exercise of options granted
pursuant to the Company Option Plan. No shares of Company Common Stock are owned
or held by any Subsidiary of the Company. All of the outstanding shares of
capital stock of the Company are, and all shares of capital stock of the Company
which may be issued as contemplated or permitted by this Agreement will be, when
issued, duly authorized and validly issued, fully paid and nonassessable and not
subject to any preemptive rights. For purposes of this Agreement, “Contract”
shall mean any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, instrument, note, warranty, purchase order,
license, sublicense, or other legally binding commitment, as in effect as of the
date hereof.
          (b) Stock Options. Section 2.2(b) of the Company Disclosure Letter
sets forth a true, complete and correct list of all persons who, at the close of
business on the date hereof, hold outstanding Company Options under the Company
Option Plan indicating, with respect to each Company Option then outstanding,
the number of shares of Company Common Stock subject to such Company Option, and
the exercise price, date of grant, vesting schedule and expiration date thereof,
including the extent to which any vesting had occurred as of the date of this
Agreement and whether the vesting of such Company Option will be accelerated in
any way by the consummation of the transactions contemplated by this Agreement
or by the termination of employment or engagement or change in position of any
holder thereof following or in connection with the consummation of the Merger.

-12-



--------------------------------------------------------------------------------



 



          (c) Capitalization of Subsidiaries. Other than (i) the Company’s
ownership of InfoGenesis, a California corporation (“InfoGenesis”), and (ii) the
Company’s and InfoGenesis’ ownership of InfoGenesis Asia (Macau) Limited
(“Macau”), neither the Company, InfoGenesis nor Macau has any ownership interest
in any other business entity, is not a member of any partnership or joint
venture, and has not operated as a subsidiary or division of any other business
entity. The authorized, issued and outstanding capital stock, membership
interests or similar equity interests of each Subsidiary of the Company consists
of such numbers of shares or interests, as applicable, thereof as set forth on
Schedule 2.2(c) (the “Subsidiary Interests”). All Subsidiary Interests have been
duly authorized and validly issued and are fully paid and non-assessable. All of
the Subsidiary Interests are owned, of record and beneficially, solely by the
Company or another Subsidiary as set forth on Schedule 2.2(c). Specifically, all
of the shares of InfoGenesis are owned, of record and beneficially, by the
Company and all of the equity interests of Macau are owned, of record and
beneficially, by the Company (4.0%) and InfoGenesis (96.0%).
          (d) Other Securities. Except as otherwise set forth in this
Section 2.2 or in Section 2.2(c) of the Company Disclosure Letter, as of the
date hereof, there are no securities, options, warrants, calls, rights,
contracts, commitments, agreements, instruments, arrangements, understandings,
obligations or undertakings of any kind to which the Company or any of its
Subsidiaries is a party or by which any of them is bound obligating the Company
or any of its Subsidiaries to (including on a deferred basis) issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock, voting debt or other voting securities of the Company or any of its
Subsidiaries, or obligating the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, instrument, arrangement, understanding, obligation or
undertaking. All outstanding shares of Company Common Stock, all outstanding
Company Options, and all outstanding shares of capital stock of each Subsidiary
of Company have been issued and granted in compliance in all material respects
with all applicable securities laws and all other applicable Legal Requirements
(as defined below). There are not any outstanding Contracts of the Company or
any of its Subsidiaries to (i) repurchase, redeem or otherwise acquire any
shares of capital stock of, or other equity or voting interests in, the Company
or any of its Subsidiaries or (ii) dispose of any shares of the capital stock
of, or other equity or voting interests in, any of its Subsidiaries. The Company
is not a party to any voting agreement with respect to shares of the capital
stock of, or other equity or voting interests in, the Company or any of its
Subsidiaries and, to the Knowledge (as defined in Section 9.2(b)) of the
Company, there are no irrevocable proxies and no voting agreements, voting
trusts, rights plans or anti-takeover plans with respect to any shares of the
capital stock of, or other equity or voting interests in, the Company or any of
its Subsidiaries. For purposes of this Agreement, “Legal Requirements” shall
mean any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance,

-13-



--------------------------------------------------------------------------------



 



code, order, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity.
     2.3 Authority; Non-Contravention; Necessary Consents.
          (a) Authority. The Company has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby has been duly authorized by
all necessary corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize the execution
and delivery of this Agreement or to consummate the Merger and the other
transactions contemplated hereby, subject only to the adoption of this Agreement
by the Company’s stockholders and the filing of the Certificate of Merger
pursuant to Delaware Law. This Agreement has been duly executed and delivered by
the Company and, assuming due execution and delivery by Parent and Merger Sub,
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except (A) as enforcement may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting the rights of creditors generally and
general equitable principles (whether considered in a proceeding in equity or at
law), and (B) as the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of a court of competent jurisdiction before which any proceeding may
be brought.
          (b) Non-Contravention. The execution and delivery of this Agreement by
the Company does not, and performance of this Agreement by the Company will not:
(i) conflict with or violate the Company Charter Documents or any Subsidiary
Charter Documents, (ii) subject to obtaining the adoption of this Agreement by
the Company’s stockholders as contemplated in Section 2.3(a) and compliance with
the requirements set forth in Section 2.3(c), conflict with or violate any
material Legal Requirement applicable to the Company or any of its Subsidiaries
or by which the Company or any of its Subsidiaries or any of their respective
properties is bound or affected, or (iii) result in any regulatory action or the
suspension, revocation or review of any material license, permit or
qualification held by the Company or any of its Subsidiaries or currently
pending for either the Company or any of its Subsidiaries, or (iv) result in any
material breach of or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or
materially impair the Company’s rights or alter the rights or obligations of any
third party under, or give to others any rights of termination, material
amendment, acceleration or cancellation of, or result in the creation of a
material Lien (other than Permitted Liens) on any of the properties or assets of
the Company or any

-14-



--------------------------------------------------------------------------------



 



of its Subsidiaries pursuant to any Company Material Contract (as defined in
Section 2.16(a)), except in each of the foregoing clauses (ii) - (iv) as would
not reasonably be expected to have a Material Adverse Effect on the Company.
          (c) Necessary Consents. No consent, approval, order or authorization
of, or registration, declaration or filing with any supranational, national,
state, municipal, local or foreign government, any instrumentality, subdivision,
court, administrative agency or commission or other governmental authority or
instrumentality (a “Governmental Entity”) is required to be obtained or made by
the Company in connection with the execution and delivery of this Agreement or
the consummation of the Merger and other transactions contemplated hereby,
except for: (i) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware and appropriate documents with the relevant
authorities of other states in which the Company and/or Parent are qualified to
do business, (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal, foreign and state securities (or related) laws and the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and satisfaction of such other requirements of the comparable laws of other
jurisdictions, (iii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state securities or “blue sky” laws and the securities laws of any foreign
country, (iv) such other consents, authorizations, filings, approvals and
registrations set forth in Section 2.3(c) of the Company Disclosure Letter and
(v) such consents, authorizations, filings, approvals and registrations, which
if not obtained or made would not reasonably be expected to have a Material
Adverse Effect on the Company. The consents, approvals, orders, authorizations,
registrations, declarations and filings set forth in (i) and (ii) are referred
to herein as the “Necessary Consents.”
     2.4 Financial Statements. Section 2.4 of the Company Disclosure Letter
includes a complete copy of the Company’s unaudited financial statements at, and
for the year ended December 31, 2006, and the three (3) months ended March 31,
2007 (collectively, the “Financial Statements”). The Financial Statements have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) (except that unaudited financial statements do not have
notes thereto) applied on a consistent basis throughout the periods indicated
and with each other. The Financial Statements present fairly in all material
respects the financial condition and operating results of the Company and its
consolidated Subsidiaries, including InfoGenesis, as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. The
Company maintains a standard system of accounting established and administered
in accordance with GAAP. The Company’s unaudited balance sheet as of March 31,
2007, is referred to as the “Company Balance Sheet.”

-15-



--------------------------------------------------------------------------------



 



     2.5 Undisclosed Liabilities. As of the date hereof, neither the Company nor
any of its Subsidiaries has any liabilities whether or not of a nature required
to be disclosed on a consolidated balance sheet or in the related notes to the
consolidated financial statements prepared in accordance with GAAP which are,
individually or in the aggregate, material to the Company and its Subsidiaries
taken as a whole, except for (i) liabilities shown on the Company Balance Sheet,
(ii) liabilities which have arisen in the ordinary course of business since the
date of the Company Balance Sheet, (iii) liabilities incurred in the ordinary
course pursuant to Contracts in effect as of the date hereof, (iv) liabilities
incurred in connection with this Agreement or the transactions contemplated
hereby or (v) liabilities which, in the aggregate, would not be reasonably
likely to have a Material Adverse Effect on the Company.
     2.6 Absence of Certain Changes or Events. Since the date of the Company
Balance Sheet and through the date hereof, there has not been: (a) any Material
Adverse Effect on the Company or any of its Subsidiaries, (b) any declaration,
setting aside or payment of any dividend on, or other distribution (whether in
cash, stock or property) in respect of, any of the Company’s or any of its
Subsidiaries’ capital stock, (c) any purchase, redemption or other acquisition
by the Company or any of its Subsidiaries of any of the Company’s capital stock
or any other securities of the Company or its Subsidiaries or any options,
warrants, calls or rights to acquire any such shares or other securities except
for repurchases from Employees (as defined in Section 2.12(a)) following their
termination pursuant to the terms of their pre-existing stock option or purchase
agreements, (d) any split, combination or reclassification of any of the
Company’s or any of its Subsidiaries’ capital stock, (e) any material change by
the Company in its accounting methods, principles or practices, except as
required by concurrent changes in GAAP, or (f) any material revaluation by the
Company of any of its or any Subsidiary’s assets, including writing down the
value of capitalized inventory or writing off notes or accounts receivable other
than in the ordinary course of business.
     2.7 Taxes.
          (a) Definition. For the purposes of this Agreement, the term “Tax” or,
collectively, “Taxes” shall mean any and all federal, state, local and foreign
taxes and other like governmental charges, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts.

-16-



--------------------------------------------------------------------------------



 



          (b) Tax Returns and Audits.
               (i) The Company and each of its Subsidiaries have prepared and
timely filed all material required federal, state, local and foreign returns,
estimates, information statements and reports (“Tax Returns”) relating to any
and all Taxes concerning or attributable to the Company, its Subsidiaries or
their respective operations and such Returns have been completed in accordance
with applicable law in all material respects.
               (ii) The Company and each of its Subsidiaries have complied in
all material respects with the payment or withholding of all Taxes required to
be paid or withheld with respect to their Employees and have paid over to the
appropriate taxing authority all Taxes required to be paid or withheld except
for such failures to do so which have not had and would not be reasonably likely
to materially and adversely affect the Company or any of its Subsidiaries.
               (iii) Neither the Company nor any of its Subsidiaries has
executed any outstanding waiver of any statute of limitations on or outstanding
extension of the period for the assessment or collection of any material Tax.
               (iv) No audit or other examination of any Tax Return of the
Company or any of its subsidiaries is presently in progress, nor has the Company
or any of its Subsidiaries been notified in writing of any request for such an
audit or other examination.
               (v) All Taxes due and payable by each of the Company and its
Subsidiaries have been timely paid and neither the Company nor any of its
Subsidiaries has any material liabilities for unpaid Taxes as of the date of the
Company Balance Sheet which have not been accrued or reserved on the Company
Balance Sheet in accordance with GAAP, and neither the Company nor any of its
Subsidiaries has incurred any material liability for Taxes since the date of the
Company Balance Sheet other than in the ordinary course of business.
               (vi) There are no Liens other than Permitted Liens on the assets
of the Company or any of its Subsidiaries relating to or attributable to Taxes.
               (vii) Neither the Company nor any of its Subsidiaries is a
“United States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.
               (viii) Neither the Company nor any of its Subsidiaries (a) has
ever been a member of an affiliated group (within the meaning of Code §1504(a))
filing a

-17-



--------------------------------------------------------------------------------



 



consolidated federal income Tax Return (other than a group the common parent of
which was Company), (b) owes any amount under any Tax sharing, indemnification
or allocation agreement, (c) has any liability for the Taxes of any Person
(other than Company or any of its Subsidiaries) under Treas. Reg. § 1.1502-6 (or
any similar provision of state, local or foreign law), as a transferee or
successor, by contract, or otherwise.
               (ix) Neither the Company nor any of its Subsidiaries is a party
to or bound by or has any obligation under any Tax sharing agreement or Tax
allocation, indemnity or similar agreement or arrangement.
               (x) Neither the Company nor any of its Subsidiaries has received
any notice of any claim by a Tax authority in a jurisdiction where the Company
or any of its Subsidiaries does not file Tax Returns to the effect that the
Company or any of its Subsidiaries is, or may be, subject to taxation by that
jurisdiction.
               (xi) Neither the Company nor any Subsidiary has made any payment,
or is or shall become obligated (under any Contract entered into on or before
the Closing Date) to make any payment, that shall be nondeductible under
Section 280G of the Code (or any corresponding provision of state, local or
foreign income Tax Legal Requirement)
               (xii) Neither the Company nor any of its Subsidiaries has
constituted either a “distributing corporation” or a “controlled corporation” in
a distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code.
     2.8 Intellectual Property.
          (a) Definitions. For the purposes of this Agreement, the following
terms have the following meanings:
               (i) “Company Business” shall mean the business of the Company and
its Subsidiaries as conducted as of the date hereof, including the design,
development, manufacture, marketing and sale of Company Products.
               (ii) “Company Intellectual Property” shall mean any Intellectual
Property owned or used by the Company or any of its Subsidiaries.
               (iii) “Company IP Contract” shall mean any Contract to which the
Company or any of its Subsidiaries is a party and pursuant to which (A) the
Company or any of its Subsidiaries has granted a license (including any
sublicense) under Company Intellectual Property to any third Person, or any
option with respect thereto, other than

-18-



--------------------------------------------------------------------------------



 



(i) non-disclosure agreements and (ii) non-exclusive licenses of the Company
Products to end-users (in each case of (i) and (ii), pursuant to any agreement
that has been entered into in the ordinary course of business) or (B) any third
Person has granted a license (including any sublicense) to the Company or any
its Subsidiaries, excluding generally commercially available software in
executable code form that is available for a cost of not more than U.S. $5,000
for a perpetual license for a single user or work station (or $50,000 in the
aggregate for all users and work stations).
               (iv) “Company Products” shall mean any of the Company’s or any
Subsidiary’s point-of-sale, self-service, dining management and table
reservation, analytics and business intelligence systems as such are marketed as
of the date hereof, together with all modifications or improvements thereto
under development or any other related or affiliated product under development
by the Company or any Subsidiary as of the date hereof.
               (v) “Company Registered Intellectual Property” shall mean all of
the Registered Intellectual Property owned by, or filed in the name of, the
Company or any of its Subsidiaries.
               (vi) “Intellectual Property” shall mean any or all of the
following and all rights in, arising out of, or associated therewith: (A) all
patents and applications therefor anywhere in the world (whether national,
international or otherwise) and including all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof;
(B) all inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (C) all copyrights, copyrights registrations and applications
therefor, and all other rights corresponding thereto throughout the world;
(D) all industrial designs and any registrations and applications therefor
throughout the world; (E) all trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor throughout the world; (F) all databases and data collections and all
rights therein throughout the world; (G) all moral and economic rights of
authors and inventors, however denominated, throughout the world; (H) all rights
to enforce any of the foregoing against infringement or misappropriation
thereof; and (I) any similar or equivalent rights to any of the foregoing
anywhere in the world.
               (vii) “Registered Intellectual Property” shall mean any and all
of the following anywhere in the world: (A) patents and patent applications
(including provisional applications); (B) registered trademarks and applications
to register trademarks, (including intent-to-use applications); (C) registered
copyrights and applications for copyright registration; and (D) any other
Intellectual Property that is the

-19-



--------------------------------------------------------------------------------



 



subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any Governmental Entity.
          (b) Registered Intellectual Property; Proceedings. Section 2.8(b) of
the Company Disclosure Letter lists as of the date hereof (i) all Company
Registered Intellectual Property and specifies, where applicable, the
jurisdictions in which each such item of Company Registered Intellectual
Property has been issued or registered and (ii) any litigation, opposition,
reexamination, interference proceeding, nullity action, reissue proceeding,
cancellation, objection, claim or other adversarial proceeding or action
pending, asserted or, to the Knowledge of the Company, threatened with respect
to any Company Registered Intellectual Property.
          (c) No Order. No Company Intellectual Property is subject to any
proceeding or outstanding order, Contract or stipulation restricting in a
material respect the use, transfer, or licensing thereof by Company or any of
its Subsidiaries, or affecting in a material respect the validity, use or
enforceability of such Company Intellectual Property
          (d) Registration. All necessary registration, maintenance and renewal
fees for each material item of Company Registered Intellectual Property have
been made and all necessary documents, recordations and certificates in
connection with such Company Registered Intellectual Property have been filed
with the relevant Governmental Entities for the purposes of prosecuting,
maintaining or perfecting such Company Registered Intellectual Property, except
where such failure would not be material to the Company Business and there is no
such fee or filing falling due within the next ninety (90) days.
          (e) Absence of Liens. The Company or its Subsidiaries owns and has
good and exclusive title to each item of Company Intellectual Property owned by
it, free and clear of any Liens, except for Permitted Liens. To the Knowledge of
the Company, as to the Company Intellectual Property owned by third parties, the
Company or its applicable Subsidiary has all rights necessary to conduct its
respective portion of the Company Business as it is presently conducted, except
as would not be reasonably likely to have a Material Adverse Effect on the
Company.
          (f) Company IP Contracts.
               (i) Section 2.8(f) of the Company Disclosure Letter lists as of
the date hereof all Company IP Contracts, identifying in each case the licensor,
the licensee, and the Intellectual Property that is the subject of the Company
IP Contract.

-20-



--------------------------------------------------------------------------------



 



               (ii) To the Knowledge of the Company as of the date hereof,
(A) all of the Company IP Contracts are in force and effect and (B) no party
thereto is in material breach thereof.
               (iii) The consummation of the Merger will not result in the
breach or other violation of any Company IP Contract that would allow the other
party thereto to modify in a material respect, cancel, terminate or otherwise
suspend the operation thereof.
               (iv) Following the Effective Time, the Surviving Corporation and
its Subsidiaries will be permitted to exercise all of the Company’s and its
Subsidiaries’ material rights under all Company IP Contracts, to the same extent
the Company or its Subsidiaries would have been able to had the Merger not
occurred and without being required to pay any material additional amounts or
consideration other than fees, royalties or payments which the Company or its
Subsidiaries would otherwise be required to pay had the Merger not occurred.
          (g) No Infringement. To the Knowledge of the Company, the Company
Business does not infringe or misappropriate the material Intellectual Property
of any third party or, to the Knowledge of the Company, constitute unfair
competition or unfair trade practices under the laws of any jurisdiction, except
in each of the foregoing cases as would not be reasonably likely to have a
Material Adverse Effect on the Company.
          (h) No Notice of Infringement. Neither the Company nor any of its
Subsidiaries has received written notice from any third party that the Company
Business infringes upon or misappropriates the Intellectual Property of any
third party or constitutes unfair competition or unfair trade practices under
the laws of any jurisdiction.
          (i) No Third Party Infringement. To the Knowledge of the Company, no
Person is infringing or misappropriating any Company Intellectual Property,
except as would not be reasonably likely to have a Material Adverse Effect on
the Company
          (j) Trade Secrets. The Company and each of its Subsidiaries have taken
commercially reasonable precautions to protect the secrecy and value of the
trade secrets among the Company Intellectual Property. Each former and current
employee of the Company and its Subsidiaries has executed a written agreement
prohibiting disclosure of such trade secrets and assigning to the applicable
employer all rights to any inventions or other Intellectual Property developed
in the course of and during the period of employment.

-21-



--------------------------------------------------------------------------------



 



          (k) Government Funding. No government funding was utilized in the
development of any Company Intellectual Property owned by the Company or any
Subsidiary.
          (l) Completeness. To the Knowledge of the Company, the Company
Intellectual Property, taken as a whole, is all the Intellectual Property
necessary for the operation of the Company Business, except for such
Intellectual Property the lack of which would not be reasonably likely to have a
Material Adverse Effect on the Company.
     2.9 Compliance; Permits.
          (a) Compliance. Neither the Company nor any of its Subsidiaries is in
conflict with, or in default or in violation of, any Legal Requirement
applicable to the Company or any of its Subsidiaries or by which the Company or
any of its Subsidiaries or any of their respective businesses or properties is
bound or affected, except for those conflicts, defaults or violations that,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect on the Company. There is no material judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
which has or would reasonably be expected to have the effect of prohibiting or
materially impairing the Company Business.
          (b) Permits. The Company and its Subsidiaries hold all permits,
licenses, variances, clearances, consents, commissions, franchises, exemptions,
orders and approvals from Governmental Entities (“Permits”) that are material to
the operation of the business of the Company taken as a whole, except for such
Permits, which the failure to hold would not be reasonably likely to have a
Material Adverse Effect on the Company (collectively, “Company Permits”). As of
the date hereof, no suspension or cancellation of any of the Company Permits is
pending or, to the Knowledge of the Company, threatened. The Company and its
Subsidiaries are in compliance in all material respects with the terms of the
Company Permits.
     2.10 Litigation. As of the date hereof, there are no claims, suits, actions
or proceedings pending or, to the Knowledge of the Company, threatened against
the Company or any of its Subsidiaries, before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator
that seeks to restrain or enjoin the consummation of the transactions
contemplated hereby or which would reasonably be expected, either singularly or
in the aggregate with all such claims, actions or proceedings, to have a
Material Adverse Effect on the Company.
     2.11 Brokers’ and Finders’ Fees; Fees and Expenses. Except for fees payable
to Jefferies & Company pursuant to an engagement letter dated January 18, 2007,
the

-22-



--------------------------------------------------------------------------------



 



Company has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement.
     2.12 Employee Benefit Plans.
          (a) Schedule. Section 2.12(a) of the Company Disclosure Letter sets
forth a list as of the date hereof of each Company Benefit Plan (as defined in
Section 2.12(b)). With respect to each Company Benefit Plan, the Company has
made available to Parent, as applicable, complete and accurate copies of the:
(1) plan document (including written descriptions of the material terms of any
unwritten Company Benefit Plan); (2) trust; (3) insurance policies; (4) summary
plan descriptions and summaries of material modifications; (5) annual reports
for the prior three years; (6) actuarial and financial reports for the prior
three years; (7) determination letter; and (8) all amendments to any of the
foregoing.
          (b) Benefit Plan Compliance.
               (i) Each “employee benefit plan” (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, and the rules
and regulations thereunder (“ERISA”), and each other employment agreement,
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, restricted stock, restricted
stock unit, stock appreciation, phantom stock, other stock, stock-based or
performance award, retirement, vacation, severance, disability, death benefit,
hospitalization, medical, dental, vision, cafeteria, loan (other than travel
allowances and relocation packages), fringe benefit, disability, sabbatical and
other plan, program, agreement or arrangement providing benefits to any current
or former employee, consultant or director of the Company or its Subsidiaries
(each, an “Employee”) pursuant to which the Company or its Subsidiaries have or
could have any liability (whether known or unknown, and whether absolute,
accrued, contingent or otherwise) (“Company Benefit Plans”) has been
administered and operated in all material respects in accordance with its terms,
with the applicable provisions of ERISA, the Code and all other applicable Legal
Requirements (including Code and other Legal Requirements related to any
favorable tax treatment intended for any such Company Benefit Plan or applicable
to plans of its type). The Company and its Subsidiaries have no liability of any
nature (whether known or unknown, and whether absolute, accrued, contingent or
otherwise) with respect to any employee benefit plans, programs, agreements or
arrangements, other than for contributions, payments or benefits due in the
ordinary course under the Company Benefit Plans, none of which are overdue.

-23-



--------------------------------------------------------------------------------



 



               (ii) Each Company Benefit Plan intended or eligible to qualify
under Section 401(a) of the Code and each trust intended or eligible to qualify
under Section 501(a) of the Code has either received a favorable determination
or opinion letter from the IRS as to its qualified status under the Code
covering the laws known by the acronym “GUST,” or has remaining a period of time
under applicable Treasury Regulations or IRS pronouncements in which to apply
for such a letter and make any amendments necessary to obtain a favorable
determination as to the qualified status of each such Company Benefit Plan.
Since the date of any such letter, the Company has not received any notice
indicating or threatening a loss of qualified status or revocation of the
letter.
          (c) Defined Benefit, Multiple Employer and Multiemployer Plans. At no
time has the Company or any other Person under common control within the meaning
of Section 414(b), (c), (m) or (o) of the Code (a “Controlled Group Affiliate”)
with the Company or any of its Subsidiaries maintained, established, sponsored,
participated in, contributed to, or been required to contribute to, any (i)
employee benefit plan, program or arrangement subject to Section 412 of the Code
or Section 302 or Title IV of ERISA, (ii) multiemployer plan (as defined in
Section 3(37) of ERISA), or (iii) “multiple employer plan” as defined in ERISA
or the Code.
          (d) Continuation Coverage; Self-Insured Plans. No Company Benefit Plan
provides welfare benefit coverage (whether or not insured), with respect to
Employees after retirement or other termination of service (other than coverage
mandated by applicable Legal Requirements, the full cost of which is borne by
the Employees). No Company Benefit Plan provides self-insured group health
coverage.
          (e) International Employee Plans. The Company and its Subsidiaries do
not now, nor have they ever had the obligation to, maintain, establish, sponsor,
participate in, or contribute to any International Employee Plan (as defined
below). As used in this Agreement, “International Employee Plan” shall mean each
Company Benefit Plan that has been adopted, maintained or contributed to by the
Company or its Subsidiaries, whether informally or formally, or with respect to
which the Company or its Subsidiaries will or may have any liability, for the
benefit of Employees who perform services outside the United States.
          (f) Effect of Transaction. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not (either
alone or in connection with the termination of employment or engagement of
change of position of any Employee following or in connection with the
consummation of the Merger) result in any payment (whether of severance pay or
otherwise), acceleration of payment, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund

-24-



--------------------------------------------------------------------------------



 



benefits with respect to any Employee. There is no contract, agreement, plan or
arrangement with an Employee to which the Company or any of its Subsidiaries is
a party that, individually or collectively, and as a result of the transactions
contemplated hereby (whether alone or in connection with the termination of
employment or engagement or change of position of any Employee following or in
connection with the consummation of the Merger), would give rise to a “parachute
payment” under Section 280G of the Code. The Company and its Subsidiaries have
made no agreement, undertaking or commitment with any Employee (whether written
or oral) (x) to make such person fully or partially whole with respect to any
adverse tax consequences, including without limitation any that might be imposed
under Sections 280G or 409A of the Code, or (y) with respect to the steps it
will take to revise any benefit programs for compliance with, or exemption from,
Section 409A of the Code.
          (g) Labor. Neither the Company nor any of its Subsidiaries is a party
to any collective bargaining agreement or union contract with respect to
Employees and no collective bargaining agreement or union contract is being
negotiated by the Company or any of its Subsidiaries. There is no labor dispute,
strike, work slowdown or work stoppage pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries. None of the
Company, any of its Subsidiaries or any of their respective representatives or,
to the Knowledge of the Company, Employees, has committed any unfair labor
practice in connection with the operation of the respective businesses of the
Company or any of its Subsidiaries. There are no actions, suits, claims, labor
disputes or grievances pending, or, to the Knowledge of the Company, threatened,
relating to any labor, safety or discrimination matters involving any Employee,
including, without limitation, charges of unfair labor practices or
discrimination complaints, which, if adversely determined, would, individually
or in the aggregate, be reasonably likely to result in a Material Adverse Effect
on the Company. There has been no “mass layoff” or “plant closing” (as defined
by the Worker Adjustment and Retraining Notification Act of 1988, as amended)
with respect to the Company or any of its Subsidiaries.
          (h) Employment Matters. The Company and each of its Subsidiaries is in
compliance in all material respects with all applicable foreign, federal, state
and local laws, rules and regulations respecting employment, employment
practices, terms and conditions of employment, employee safety and wages and
hours.
     2.13 Real Property. Neither the Company nor any of its Subsidiaries own any
real property. Section 2.13 of the Company Disclosure Letter sets forth a list
of the real property currently leased, subleased or licensed by or from the
Company or its Subsidiaries (the “Leased Real Property”). The Company and its
Subsidiaries have provided or otherwise made available to Parent true, correct
and complete copies of all leases, lease guaranties, subleases, agreements for
the leasing, use or occupancy of the Leased Property,

-25-



--------------------------------------------------------------------------------



 



including all amendments, terminations and modifications thereof (the “Leases”).
There is not, under any of the Leases, any material default by the Company or
any of its Subsidiaries, nor, to the Knowledge of the Company, by and other
party thereto. There are no other parties occupying, or with a right to occupy,
the Leased Real Property other than the Company or any of its Subsidiaries. The
Leased Real Property is in operating condition (normal wear and tear excepted).
     2.14 Assets. With respect to all of the assets that it purports to own,
including those set forth on the Company Balance Sheet, the Company and each
Subsidiary owns all such assets free and clear of all Liens other than Permitted
Liens and such assets are in operating condition (normal wear and tear excepted)
and such assets are all the material tangible assets necessary for the operation
of the business of the Company and all of its Subsidiaries as it is currently
conducted. For purposes of clarity, this Section 2.14 does not relate to real
property (such items being the subject of Section 2.13) or Intellectual Property
(such items being the subject of Section 2.8).
     2.15 Environmental Matters. Except as would not reasonably be expected to
result in a Material Adverse Effect on the Company, (a) to the Knowledge of the
Company, there are no Hazardous Materials (as defined below) in, on, or under
any properties owned, leased or used at any time by the Company or its
Subsidiaries, and (b) the Company and its Subsidiaries have not disposed of,
emitted, discharged, handled, stored, transported, used or released any
Hazardous Materials, or arranged for the disposal, discharge, storage or release
of any Hazardous Materials, or exposed any employee or other individual to any
Hazardous Materials. Neither the Company nor any of its Subsidiaries have
received any written notice of any alleged claim, violation of or liability
under any Environmental Law (as defined below) which has not heretofore been
cured or for which there is any remaining material liability. The Company and
its Subsidiaries have available for inspection by Parent all environmental
audits and environmental assessments of any facility owned, leased or used at
any time by the Company or each of its Subsidiaries in the possession or control
of the Company or any of its Subsidiaries. For the purposes of this
Section 2.15, (i) “Environmental Laws” means all Legal Requirements relating to
pollution, protection of the environment or exposure of any individual to
Hazardous Materials, including laws and regulations relating to emissions,
discharges, releases or threatened releases of Hazardous Materials, or otherwise
relating to the manufacture, processing, registration, distribution, labeling,
recycling, use, treatment, storage, disposal, transport or handling of Hazardous
Materials, and (ii) “Hazardous Materials” means chemicals, pollutants,
contaminants, wastes, toxic substances, radioactive and biological materials,
asbestos-containing materials (ACM), hazardous substances, petroleum and
petroleum products or any fraction thereof.
     2.16 Contracts.

-26-



--------------------------------------------------------------------------------



 



          (a) Material Contracts. For purposes of this Agreement, “Company
Material Contract” shall mean:
               (i) any employment or consulting Contract with any executive
officer of the Company or any Subsidiary, other than those that are terminable
by the Company or any of its Subsidiaries on no more than ninety (90) days
notice without liability or financial obligation to the Company;
               (ii) any Contract containing any covenant (A) limiting in any
respect the right of the Company or any of its Subsidiaries to engage in any
line of business, to make use of any material Intellectual Property or compete
with any Person in any line of business or to compete with any Person or
(B) granting any exclusive distribution rights with respect to Company Products;
               (iii) any Contract relating to the disposition or acquisition by
the Company or any of its Subsidiaries after the date of this Agreement of
material assets of the Company or any of its Subsidiaries other than inventory
sold in the ordinary course of business;
               (iv) any Contract pursuant to which the Company or any of its
Subsidiaries have continuing material obligations to develop any Intellectual
Property that will not be owned, in whole or in part, by the Company or any of
its Subsidiaries and which may not be terminated without penalty upon notice of
ninety (90) days or less;
               (v) any Contract containing any support, maintenance or
obligation on the part of the Company or any of its Subsidiaries involving
annual revenues to the Company in excess of $350,000, other than those
obligations that are terminable by the Company or any of its Subsidiaries on no
more than ninety (90) days notice without material liability or financial
obligation to the Company or its Subsidiaries;
               (vi) any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other Contracts relating to the borrowing of
money or extension of credit that is outstanding or may be incurred on the terms
thereof, other than accounts receivables and payables in the ordinary course of
business;
               (vii) any Contract providing for any payments by the Company that
are conditioned, in whole or in part, on a change of control of the Company or
transactions of the type contemplated hereby;
               (viii) any Contract with any of the Company’s top 10 customers
for the fiscal years ended December 31, 2005 and 2006 or any of the Company’s
suppliers,

-27-



--------------------------------------------------------------------------------



 



the services or products of which are not readily available from other parties
on a reasonable commercial basis;
               (ix) any Contract with an Interested Party; or
               (x) any other Contract that involves annual payments to or from
the Company in excess of $350,000 on its face in any individual case, other than
those obligations that are terminable by the Company or any of its Subsidiaries
on no more than ninety (90) days notice without material liability or financial
obligation to the Company or its Subsidiaries.
          (b) Schedule. Section 2.16(b) of the Company Disclosure Letter sets
forth a list of all Company Material Contracts to which the Company or any of
its Subsidiaries is a party or is bound by as of the date hereof.
          (c) No Breach. All Company Material Contracts are valid and in full
force and effect, except (i) as enforcement may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting the rights of creditors generally and general equitable principles
(whether considered in a proceeding in equity or at law), and (ii) as the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of a court of competent
jurisdiction before which any proceeding may be brought. Neither the Company nor
any of its Subsidiaries has violated any provision of, or committed or failed to
perform any act which, with or without notice, lapse of time or both would
constitute a default under the provisions of, any Company Material Contract,
except in each case for those violations and defaults which, individually or in
the aggregate, would not reasonably be expected to result in material liability
to the Company and its Subsidiaries taken as a whole.
     2.17 Insurance. The Company maintains insurance of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company and in a similar stage of development. All
premiums due and payable under all such policies have been paid, and the Company
is otherwise in compliance in all material respects with the terms of such
policies. The Company has no Knowledge of any threatened termination of, or
premium increase with respect to, any such policy, except in accordance with the
terms thereof. Schedule 2.17 of the Company Disclosure Letter sets forth a true
and complete list of all insurance policies carried by, or covering the Company
and its Subsidiaries with respect to their businesses, assets and properties,
together with, in respect of each such policy, the name of the insurer, the
policy number, the type of policy, the amount of coverage and the deductible.

-28-



--------------------------------------------------------------------------------



 



     2.18 Suppliers and Customers. No supplier or customer material to the
business of the Company and its Subsidiaries, taken as a whole (including, but
not limited to, any supplier who is a sole source of supply of any material
product or service), has terminated or, to the Knowledge of the Company, is
currently threatening to terminate its relationship with the Company or any of
its Subsidiaries, nor has it since January 1, 2005, decreased or delayed
materially, or threatened in writing to decrease or delay materially, its
services or supplies to the Company or any of its Subsidiaries or its usage of
the services or products of the Company or any of its Subsidiaries, and to the
Knowledge of the Company, there is no state of facts or event (other than
general industry or economic conditions) which could reasonably be expected to
form the basis for such a decrease or delay. To the Knowledge of the Company,
the consummation of the Merger will not adversely affect the business
relationship heretofore maintained by the Company or any of its Subsidiaries
with any of their suppliers or customers.
     2.19 Product and Service Warranties. Except as set forth on Section 2.19 of
the Company Disclosure Letter, there (a) have been no valid product or service
warranty claims made by customers of the Company or any of its Subsidiaries or
any former Subsidiary in the past five years, (b) have been no product recalls
by the Company or any of its Subsidiaries in the past five years; and (c) are no
product and/or service warranties outstanding or currently being offered by the
Company or its Subsidiaries to its customers (other than manufacturers’
warranties for which neither the Company nor any of its Subsidiaries has any
obligation or responsibility). The accruals and reserves for product warranty
and product liability claims, as set forth on the Company Balance Sheet, are
determined in accordance with GAAP.
     2.20 Interested Party Transactions. Except as set forth in Section 2.20 of
the Company Disclosure Letter, no Company Stockholder, nor, to the Knowledge of
the Company, any director or of the Company or any of its Subsidiaries, and no
member of their immediate families (an “Interested Party”), has any direct or
indirect interest in (i) any material equipment or other property, real or
personal, tangible or intangible, including without limitation, any item of
intellectual property, used in connection with or pertaining to the Company or
any of its Subsidiaries or (ii) any competitor, lessee, lessor, creditor,
supplier, customer, manufacturer, agent, representative or distributor of
products of the Company or any of its Subsidiaries; provided, however, that no
such Interested Party shall be deemed to have such an interest solely by virtue
of the ownership by such Person, such Person’s immediate family or their
respective affiliates of less than one percent (1.0%) of the outstanding voting
stock or debt securities of which are traded on a recognized stock exchange or
quoted on the National Association of Securities Dealers Automated Quotation
System. All Interested Party matters disclosed on said Section 2.20 of the
Company Disclosure Letter were entered into on arms’-length terms and are the
subject of valid and enforceable written Contracts.

-29-



--------------------------------------------------------------------------------



 



     2.21 Foreign Corrupt Practices Act, Etc.. Since January 1, 2003, neither
the Company nor any Subsidiary has committed a material violation of the United
States Foreign Corrupt Practices Act or any Legal Requirement of any other
jurisdiction to the same effect. Neither the Company nor any Subsidiary nor, to
the Knowledge of the Company, any director, manager, officer, agent, or employee
of the foregoing, or any other Person associated with or acting for or on behalf
of the foregoing, has, directly or indirectly (a) in violation of any Legal
Requirement made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, or (iii) to obtain special concessions or for special concessions
already obtained, for or in respect of the Company or any Subsidiary, or
(b) established or maintained any fund or asset that has not been recorded in
the books and records of the Company.
     2.22 Export Control. The Company maintains no export licenses, technical
assistance agreements, manufacturing license agreements or other forms of export
approval or documentation (collectively, “Export Approvals”). Except as set
forth in Schedule 2.22 of the Company Disclosure Letter, based on their export
activities, including those involving foreign nationals in the United States and
abroad, the Company has no Knowledge of any violation by the Company or any of
its Subsidiaries of any other Legal Requirement relating to export control.
     2.23 IT Assets.
          (a) Definitions. For the purposes of this Agreement, the following
terms have the following meanings:
               (i) “Custom Software” means any Software that has been developed
or designed for a particular customer or function, and that is used, developed,
sold, distributed or marketed by the Company or any Subsidiary in the conduct of
its respective portion of the Company Business.
               (ii) “Database” means any data and other information recorded,
stored, transmitted or retrieved in electronic form, that is used, developed,
sold, distributed or marketed by the Company or any Subsidiary in the conduct of
its respective portion of the Company Business.
               (iii) “Embedded Control” means any microprocessor,
microcontroller, smart instrumentation or other sensor, driver, monitor, robotic
or other device containing a semiconductor, memory circuit, BIOS, PROM or other
microchip, that

-30-



--------------------------------------------------------------------------------



 



is used, developed, sold, distributed or marketed by the Company or any of its
Subsidiaries in the conduct of its respective portion of their business.
               (iv) “Hardware” means any mainframe, midrange computer, personal
computer, notebook or laptop computer, server, storage, switch, printer, modem,
driver, peripheral, point of sale terminals, kiosks and handheld scanners or any
component of any of the foregoing, that is used, developed, sold, distributed or
marketed by the Company or any of its Subsidiaries in the conduct of its
respective portion of the Company Business.
               (v) “IT Assets” means any Software (including Custom Software),
Hardware, Database, or Embedded Control, including all IT Products, all IT
Development and Delivery Assets and all IT Business Assets.
               (vi) “IT Business Assets” means any IT Assets used by the Company
or any Subsidiary in connection with the conduct of its respective portion of
the Company Business other than IT Development and Delivery Assets.
               (vii) “IT Development and Delivery Assets” means any IT Assets
used by the Company or any Subsidiary to develop IT Products or deliver services
to its customers in the course of its respective portion of the Company
Business.
               (viii) “IT Products” means any IT Assets sold, distributed, or
marketed, or developed or acquired for sale, distribution or marketing, to
customers of the Company or any Subsidiary of the Company.
               (ix) “IT Services” means any service relating to information
technology in any form, including without limitation, information technology
design, development, implementation, consulting, training, support, maintenance,
hosting, subscription, and application service provider services.
               (x) “Software” means any computer software product, in object or
source code form, that is used, developed or in development, sold, distributed
or marketed by the Company or any Subsidiary of the Company, other than
off-the-shelf Software, in connection with the conduct of its respective portion
of the Company Business, including all operating systems, all applications
software, all firmware, all middleware, all development tools, all Internet
software, all digital content, and any and all documentation in print or digital
form related to any of the foregoing, including programming manuals, user
manuals, online help, technical support manuals or instructions, and source code
comments.

-31-



--------------------------------------------------------------------------------



 



          (b) Each of the IT Products and the IT Development and Delivery Assets
among the IT Assets material to the Company Business (excluding any
off-the-shelf software and licenses thereto) performs substantially in
accordance with the specifications, documentation and other written material
used in connection with the use, sale, distribution, or marketing thereof and is
free of defects in programming and operation except such defects as would not
materially and adversely affect the use of such item for the purposes of the
Company or any Subsidiary of the Company that has used, developed, sold,
distributed or marketed such IT Product.
          (c) No other Person has been granted by the Company or any Subsidiary
of the Company any license, option or other right in or to any of the Software
IT Products among the IT Assets material to the Company Business (excluding any
off-the-shelf software and licenses thereto), except for (i) end-user licenses,
in each case substantially in the form attached as part of Section 2.23 of the
Company Disclosure Letter; and (ii) any IP Contract identified in Section 2.8 of
the Company Disclosure Letter.
          (d) Neither the Company nor any Subsidiary of the Company is obligated
to any Person to maintain, modify, improve or upgrade any of the IT Products,
except for any such obligation set forth in an end-user license granted by the
Company or any Subsidiary of the Company or under any IP Contract identified in
Section 2.8 of the Company Disclosure Letter.
          (e) Other than a disclosure to a software escrow agent pursuant to a
source code escrow arrangement entered into in connection with the Credit
Agreement and other than disclosures to software escrow agents pursuant to
source code escrow arrangements entered into in the ordinary course of business,
neither the Company nor any Subsidiary of the Company has disclosed the source
code for any of the Software IT Products to any Person.
          (f) Any Custom Software purchased by, leased by or licensed to the
Company or any Subsidiary of the Company and included among the IT Assets
material to the Company Business (excluding any off-the-shelf software and
licenses thereto), functions as intended and is in machine-readable form, and
the Company and each such Subsidiary is in possession of all computer programs,
documentation, materials, tapes, know-how, object and source codes and
procedures relating thereto necessary for the conduct of its respective portion
of the Company Business.
          (g) Neither the Company nor any Subsidiary of the Company is subject
to any restriction that would prevent it from making available to any future
customer any IT Product among the IT Assets material to the Company Business,
including Custom Software, previously provided to another customer.

-32-



--------------------------------------------------------------------------------



 



          (h) None of the IT Assets material to the Company Business is jointly
owned with any other Person.
          (i) No employee of the Company or any Subsidiary of the Company has
entered into any Contract that restricts or limits in any way the scope or type
of work in which the employee may be engaged or requires the employee to
transfer, assign or disclose information concerning his or her work to anyone
other than through the Company or applicable Subsidiary.
          (j) To the Knowledge of the Company, no employee of or consultant to
the Company or any Subsidiary of the Company (i) has infringed the intellectual
property, proprietary, or contractual rights of any Person in the course of his
or her work or (ii) is, or is currently expected to be, in default under any
term of any Contract relating to any Intellectual Property, or any
confidentiality agreement or any other Contract or restrictive covenant relating
to Intellectual Property or any IT Asset material to the Company Business.
          (k) No material IT Asset contains any open source or other third party
code use of which imposes any legal obligation upon the Company or any
Subsidiary.
     2.24 Holding Company Status. The Company does not hold, nor has it held,
any material assets or incurred any material liabilities nor has the Company
carried on any business activities other than the ownership interests in
InfoGenesis and Macau.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT
AND MERGER SUB
     Parent and Merger Sub represent and warrant to the Company as of the date
hereof, except as set forth in the disclosure letter supplied by Parent and
Merger Sub to the Company dated as of the date hereof (the “Parent Disclosure
Letter”), as follows:
     3.1 Organization. Parent is a limited liability company organized, validly
existing and in good standing under the Laws of the State of Delaware. Merger
Sub is a corporation organized, validly existing and in good standing under the
Laws of the State of Delaware.
     3.2 Merger Sub. The authorized capital stock of Merger Sub consists of 100
shares of common stock, par value $0.01 per share, all of which shares are
issued and outstanding. Parent is the sole stockholder of Merger Sub and is the
legal and beneficial owner of all of the issued and outstanding shares. Merger
Sub was formed solely for purposes of effecting the Merger and the other
transactions contemplated hereby. Except

-33-



--------------------------------------------------------------------------------



 



as contemplated by this Agreement, Merger Sub does not hold, nor has it held,
any material assets or incurred any material liabilities nor has Merger Sub
carried on any business activities other than in connection with the Merger and
the transactions contemplated by this Agreement. All of the outstanding shares
of capital stock of Merger Sub have been duly authorized and validly issued, and
are fully paid and nonassessable and not subject to any preemptive rights.
     3.3 Authority; Non-Contravention; Necessary Consents.
          (a) Authority. Each of Parent and Merger Sub has all requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Parent and Merger Sub and no other
corporate proceedings on the part of Parent or Merger Sub are necessary to
authorize the execution and delivery of this Agreement or to consummate the
Merger and the other transactions contemplated hereby, subject only to the
approval and adoption of this Agreement by Parent as Merger Sub’s sole
stockholder and the filing of the Certificate of Merger pursuant to Delaware
Law. This Agreement has been duly executed and delivered by Parent and Merger
Sub and, assuming due execution and delivery by the Company, constitutes a valid
and binding obligation of Parent and Merger Sub, enforceable against Parent and
Merger Sub in accordance with their terms, except (A) as enforcement may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting the rights of creditors generally and
general equitable principles (whether considered in a proceeding in equity or at
law), and (B) as the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of a court of competent jurisdiction before which any proceeding may
be brought..
          (b) Non-Contravention. The execution and delivery of this Agreement by
Parent and Merger Sub does not, and performance of this Agreement by Parent will
not: (i) conflict with or violate the articles of organization of Parent or the
certificate of incorporation or bylaws of Merger Sub; (ii) subject to compliance
with the requirements set forth in Section 3.3(c), conflict with or violate any
Legal Requirement applicable to Parent or Merger Sub or by which Parent’s or
Merger Sub’s respective properties are bound or affected; or (iii) result in any
material breach of or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or
materially impair Parent’s rights or alter the rights or obligations of any
third party under, or give to others any rights of termination, material
amendment, acceleration or cancellation of, or result in the creation of a
material Lien on any of the properties or assets of Parent or Merger Sub
pursuant to, any Contract to which Parent or Merger Sub is

-34-



--------------------------------------------------------------------------------



 



a party the termination or breach of which would be reasonably likely to have a
Material Adverse Effect on Parent.
          (c) Necessary Consents. No consent, approval, order or authorization
of, or registration, declaration or filing with any Governmental Entity is
required to be obtained or made by Parent in connection with the execution and
delivery of this Agreement or the consummation of the Merger and other
transactions contemplated hereby, except for the Necessary Consents.
     3.4 Litigation. As of the date hereof, there are no claims, suits, actions
or proceedings pending or, to the knowledge of Parent, threatened against Parent
or Merger Sub before any court, governmental department, commission, agency,
instrumentality or authority, or any arbitrator that seeks to restrain or enjoin
the consummation of the transactions contemplated hereby or which would
reasonably be expected, either singularly or in the aggregate with all such
claims, actions or proceedings, to be material to Parent.
     3.5 Availability of Funds. Parent currently has access to sufficient
immediately available funds in cash or cash equivalents, and will at the Closing
have sufficient immediately available funds, in cash, to pay the Total
Consideration and any other amounts to be paid by Parent or Merger Sub
hereunder.
     3.6 Solvency. As of the Effective Time, Parent, Merger Sub and their
respective affiliates, taken together, will be Solvent. For the purposes of this
Section 3.6 the term “Solvent”) when used with respect to any Person, means
that, as of any date of determination, (a) the amount of the “fair saleable
value” of the assets of such Person will, as of such date, exceed (i) the value
of all “liabilities of such Person, including contingent and other liabilities”,
as of such date, as such quoted terms are generally determined in accordance
with applicable federal laws governing determinations of the insolvency of
debtors, and (ii) the amount that will be required to pay the probable
liabilities of such Person on its existing debts (including contingent
liabilities) as such debts become absolute and matured, (b) such Person will not
have, as of such date, an unreasonably small amount of capital for the operation
of the businesses in which it is engaged or proposed to be engaged following
such date, and (c) such Person will be able to pay its liabilities, including
contingent and other liabilities, as they mature. For purposes of this
definition, (i) “not have an unreasonably small amount of capital for the
operation of the businesses in which it is engaged or proposed to be engaged”
and “able to pay its liabilities, including contingent and other liabilities, as
they mature” means that such Person will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
its obligations as they become due.

-35-



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDUCT BY THE COMPANY PRIOR TO THE EFFECTIVE TIME
     4.1 Conduct of Business by the Company.
          (a) Ordinary Course. During the period from the date hereof and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the Effective Time, the Company and each of its Subsidiaries shall,
except as otherwise contemplated by this Agreement or to the extent that Parent
shall otherwise consent in writing (which consent shall not be unreasonably
withheld or delayed), (i) carry on its business in the usual, regular and
ordinary course, in substantially the same manner as heretofore conducted and in
compliance with all applicable laws and regulations, (ii) pay its debts and
Taxes when due, pay or perform other material obligations when due, and
(iii) use commercially reasonable efforts to preserve intact its present
business organization and maintain its relationships with customers, vendors and
suppliers.
          (b) Required Consent. In addition, without limiting the generality of
Section 4.1(a), except as permitted or contemplated by the terms of this
Agreement, and except as provided in Section 4.1(b) of the Company Disclosure
Letter, without the prior written consent of Parent (which consent shall not be
unreasonably withheld or delayed), during the period from the date hereof and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the Effective Time, the Company shall not do any of the following,
and shall not permit any of its Subsidiaries to do any of the following:
               (i) Cause, permit or propose any amendments to the Company
Charter Documents or any of the Subsidiary Charter Documents, other than the
amendment to the Company’s Certificate of Incorporation contemplated by
Section 1.6(b)(ii);
               (ii) Adopt a plan of complete or partial liquidation or
dissolution;
               (iii) Declare, set aside or pay any dividends on or make any
other distributions (whether in cash, stock, equity securities or property) in
respect of any capital stock or split, combine or reclassify any capital stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for any capital stock, other than any such
transaction by a wholly-owned Subsidiary of it that remains a wholly-owned
Subsidiary of it after consummation of such transaction, in the ordinary course
of business;

-36-



--------------------------------------------------------------------------------



 



               (iv) Purchase, redeem or otherwise acquire, directly or
indirectly, any shares of its capital stock or the capital stock of its
Subsidiaries, except repurchases of unvested shares in connection with the
termination of the employment relationship with any employee pursuant to stock
option or purchase agreements in effect on the date hereof;
               (v) Issue, deliver, sell, authorize, pledge or otherwise encumber
any shares of Company Capital Stock, or any securities convertible into shares
of Company Capital Stock, or subscriptions, rights, warrants or options to
acquire any shares of Company Capital Stock or any securities convertible into
shares of Company Capital Stock, or enter into other agreements or commitments
of any character obligating it to issue any such securities or rights, other
than: (A) issuances of Company Common Stock upon the exercise of Company
Options, warrants or other rights of the Company in accordance with their terms
and (B) grants of stock options to acquire Company Common Stock or restricted
stock of the Company in the ordinary course of business consistent with past
practice;
               (vi) Acquire or agree to acquire by merging or consolidating
with, or by purchasing any material equity or voting interest in or a material
portion of the assets of, or by any other manner, any business or any Person or
division thereof;
               (vii) Sell, lease, license, encumber or otherwise dispose of any
properties or assets of the Company except (A) the sale, lease or disposition
(other than through licensing) of property or assets which are not material to
the business of the Company and its Subsidiaries or (B) the licenses of Company
Products in the ordinary course of business;
               (viii) Make any material loans, advances or capital contributions
to, or investments in, any other Person, other than (A) loans or investments by
the Company or a wholly-owned Subsidiary of the Company to or in the Company or
any wholly-owned Subsidiary of the Company or (B) loans or advances made to
employees in connection with business travel or other expenses made in the
ordinary course of business;
               (ix) Except as required by GAAP as concurred in by the Company’s
independent auditors, make any material change in its methods or principles of
accounting since the date of the Company Balance Sheet;
               (x) Make any Tax election or accounting method change that is
reasonably likely to adversely affect in any material respect the Tax liability
of the Company or any of its Subsidiaries, settle or compromise any material
income tax liability or consent to any extension or waiver of any limitation
period with respect to material Taxes;

-37-



--------------------------------------------------------------------------------



 



               (xi) Except as required by Legal Requirements or Company Benefit
Plans or Contracts currently binding on the Company or its Subsidiaries,
(A) increase in any manner the amount of compensation or fringe benefits of, pay
any bonus to, or grant severance or termination pay to any officer of the
Company or any Subsidiary of the Company, (B) make any material increase in or
commitment to increase, in any material respect, any benefits provided under any
Company Benefit Plan (including any severance plan), adopt or amend or make any
commitment to adopt or amend any Company Benefit Plan or make any contribution,
other than regularly scheduled contributions, to any Company Benefit Plan,
(C) waive any stock repurchase rights, accelerate, amend or change the period of
exercisability of Company Options, or reprice any Company Options or authorize
cash payments in exchange for any Company Options, (D) enter into any
employment, severance, termination or indemnification agreement with any officer
of the Company or any Subsidiary of the Company or enter into any collective
bargaining agreement or (E) enter into any agreement with any Employee the
benefits of which are (in whole or in part) contingent or the terms of which are
materially altered upon the occurrence of a transaction involving the Company of
the nature contemplated hereby; provided, however, that nothing herein shall be
construed as prohibiting the Company from granting Company Options in accordance
with clause (B) of Section 4.1(b)(v);
               (xii) Grant any license (including a sublicense) under any
material Company Intellectual Property except to end user customers to use
Company Products granted in connection with the sale of Company Product to such
end user;
               (xiii) Enter into or renew any Contracts containing any material
non-competition, exclusivity or other similar material restrictions on the
Company or the Company Business; or
               (xiv) Incur any indebtedness for borrowed money or guarantee any
such indebtedness of another Person, issue or sell any debt securities or
options, warrants, calls or other rights to acquire any debt securities of the
Company or any of its Subsidiaries, guarantee any debt securities of another
Person, enter into any “keep well” or other agreement to maintain any financial
statement condition of any other Person (other than any wholly-owned Subsidiary
of the Company), other than in connection with the financing of ordinary course
trade payables.
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Stockholder Approval. The Company shall use its commercially reasonable
efforts to secure the Stockholder Approval as soon as practicable following the
execution and delivery of this Agreement by each of the parties hereto. The
Company’s obligation to

-38-



--------------------------------------------------------------------------------



 



secure the Stockholder Approval in accordance with this Section 5.1 shall not be
limited or otherwise affected by the commencement, disclosure, announcement or
submission of any Acquisition Proposal (as defined below). Without limiting the
generality of the foregoing, as soon as practicable following the execution and
delivery of this Agreement by each of the parties hereto and the Company’s
receipt of the Stockholder Approval, the Company shall promptly deliver to any
Company Stockholder who has not executed a Stockholder Written Consent
(i) notice that the Stockholder Approval has been obtained, and (ii) any other
notice required under applicable provisions of the DGCL, the certificate of
incorporation or bylaws of the Company and any Contracts between or among the
Company and any Company Stockholders, including the notice regarding each
Company Stockholder’s appraisal rights in accordance with Section 262(d)(2) of
the DGCL (any such notice, a “Company Stockholder Notice”).
     5.2 Acquisition Proposals.
          (a) No Solicitation. The Company agrees that neither it nor any of its
Subsidiaries nor any of the officers and directors of it or its Subsidiaries
shall, and that it shall use all reasonable efforts to cause its and its
Subsidiaries’ Employees, stockholders, agents and representatives (including any
investment banker, attorney or accountant retained by it or any of its
Subsidiaries) not to (and shall not authorize any of them to) directly or
indirectly: (i) solicit, initiate, knowingly encourage or knowingly facilitate
any inquiries with respect to, or the making, submission or announcement of, any
offer or proposal for an Acquisition Proposal (as defined below);
(ii) participate in any discussions or negotiations regarding, or furnish to any
Person any nonpublic information with respect to, any Acquisition Proposal;
(iii) engage in discussions with any Person with respect to any Acquisition
Proposal, except as to the existence of these provisions; (iv) approve, endorse
or recommend any Acquisition; or (v) enter into any letter of intent or similar
document or any contract agreement or commitment contemplating any Acquisition
Proposal or transaction contemplated thereby. The Company and its Subsidiaries
will immediately cease any and all existing activities, discussions or
negotiations with any third parties conducted heretofore with respect to any
Acquisition Proposal. For purposes of this Agreement, “Acquisition Proposal”
means any inquiry, proposal or offer from any person relating to any direct or
indirect acquisition or purchase of a business that constitutes 25% or more of
the net revenues or net income of the Company and its Subsidiaries, in each case
taken as a whole, or 25% or more of the aggregate equity interests of the
Company, any tender offer or exchange offer that if consummated would result in
any person beneficially owning 25% or more of the aggregate equity interests of
the Company or any of its Subsidiaries, or any merger, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving the acquisition of 25% or more of the aggregate equity interests or
assets of the Company or any of its Subsidiaries, other than the transactions
contemplated by this Agreement.

-39-



--------------------------------------------------------------------------------



 



          (b) Notification of Unsolicited Acquisition Proposals. As promptly as
practicable after receipt of any Acquisition Proposal or any request for
nonpublic information or inquiry which it reasonably believes would lead to an
Acquisition Proposal, the Company shall provide Parent with oral and written
notice of the material terms and conditions of such Acquisition Proposal,
request or inquiry, and the identity of the Person or group making any such
Acquisition Proposal, request or inquiry.
     5.3 Confidentiality; Access to Information; No Modification of
Representations, Warranties or Covenants.
          (a) Confidentiality. The parties acknowledge that the Company and
Parent have previously executed a Letter Agreement dated February 16, 2007 (the
“Confidentiality Agreement”), which Confidentiality Agreement will continue in
full force and effect in accordance with its terms and each of Parent and the
Company will hold, and will cause its respective directors, officers, Employees,
agents and advisors (including attorneys, accountants, consultants, bankers and
financial advisors) to hold, any Evaluation Material (as defined in the
Confidentiality Agreement) confidential in accordance with the terms of the
Confidentiality Agreement.
          (b) Access to Information. The Company will afford Parent and Parent’s
accountants, counsel and other representatives reasonable access during normal
business hours to its properties, books, records and personnel during the period
prior to the Effective Time to obtain all information concerning its business,
including the status of product development efforts, properties, results of
operations and personnel for purposes of this Agreement, as Parent may
reasonably request; provided, however, that the Company may restrict the
foregoing access to the extent that (i) any law, treaty, rule or regulation of
any Governmental Entity applicable to such party requires such party or its
Subsidiaries to restrict or prohibit access to any such properties or
information, or (ii) such access would be in breach of any confidentiality
obligation, commitment or provision by which the Company or any of its
Subsidiaries is bound or affected, which confidentiality obligation, commitment
or provision shall be disclosed to Parent, provided that disclosure of such
obligation, commitment or provision would not itself be the breach of an
obligation or commitment to a third party. With respect to the exchange of
competitively sensitive information, including strategic and marketing plans,
pricing material and customer specific data, outside antitrust counsel will be
consulted prior to the exchange of such information, and such information shall
not be exchanged to the extent such counsel advises against such exchange. In
addition, any information obtained from the Company or any Company Subsidiary
pursuant to the access contemplated by this Section 5.3(b) shall be subject to
the Confidentiality Agreement. Any access to any of the Company’s offices shall
be subject to the Company’s reasonable security measures, the requirements of
the applicable Lease and insurance requirements. Upon reasonable advance request
by

-40-



--------------------------------------------------------------------------------



 




Parent, the Company shall arrange a meeting or conference between Parent or its
representatives with any supplier or customer of the Company or any of its
Subsidiaries; provided, however, that the Company may, at its option, have a
representative of the Company or the applicable Subsidiary participate in any
such meeting or conference along with Parent or its representative.
          (c) No Modification of Representations and Warranties or Covenants. No
information or knowledge obtained in any investigation or notification pursuant
to this Section 5.3 shall affect or be deemed to modify any representation or
warranty contained herein, the covenants or agreements of the parties hereto or
the conditions to the obligations of the parties hereto under this Agreement.
     5.4 Public Disclosure. Without limiting any other provision of this
Agreement, Parent, the Company and the Stockholders’ Representative will consult
with each other before issuing, and provide each other the opportunity to
review, comment upon and concur with, and agree on any press release or public
statement or disclosure with respect to this Agreement and the transactions or
the terms of the transactions contemplated hereby, including the Merger, and any
Acquisition Proposal and will not issue any such press release or public
statement or disclosure prior to such consultation and agreement, except as may
be required by law or any listing agreement with any applicable national or
regional securities exchange or market. Parent agrees that it will, and after
the Effective Time it will cause the Surviving Corporation to, keep the terms
and conditions of this Agreement and the other agreements contemplated hereby
confidential, except as disclosure is required by applicable Legal Requirements.
     5.5 Reasonable Efforts. Subject to the terms and conditions provided in
this Agreement, each of the parties hereto shall use commercially reasonable
efforts to take promptly, or cause to be taken, all actions, and to do promptly,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated hereby, to satisfy the conditions to the obligations to consummate
the Merger, to obtain all necessary waivers, consents and approvals and to
effect all necessary registrations and filings and to remove any injunctions or
other impediments or delays, legal or otherwise, in order to consummate and make
effective the transactions contemplated by this Agreement for the purpose of
securing to the parties hereto the benefits contemplated by this Agreement.
     5.6 Employee Benefits; Severance.
          (a) Service Credit; Eligibility. Following the Effective Time, Parent
shall arrange for participants in the Company Benefit Plans (including all
dependents) (the “Company Participants”) who becomes employees of Parent, any
Parent subsidiary or

-41-



--------------------------------------------------------------------------------



 




the Surviving Corporation (or a dependent of such employee) to receive coverage
under employee benefit plans that are substantially comparable in the aggregate
to those received by Parent employees with similar positions and
responsibilities. To the extent reasonably practicable and allowable by its
insurance carriers and third-person providers: (i) each Company Participant
shall be given service credit for eligibility and vesting purposes (and not
benefit accrual except as otherwise required by a Company Benefit Plan or Legal
Requirements) for his or her length of service with the Company (and its
Subsidiaries and predecessors) prior to the Closing, including, without
limitation, for eligibility to participate (provided that no retroactive
contributions will be required), eligibility for vesting under Parent employee
benefit plans and arrangements and vacation accrual; (ii) Parent shall cause any
and all pre-existing condition (or “actively at work” or similar) limitations,
eligibility waiting periods and evidence of insurability requirements under any
Parent employee benefit plans and arrangements to be waived with respect to such
Company Participants; and (iii) Parent shall provide such Company Participants
with credit for any co-payments, deductibles, and offsets (or similar payments)
made during the plan year which includes the Closing Date for the purposes of
satisfying any applicable deductible, out-of-pocket, or similar requirements
under any Parent employee benefit plans or arrangements in which they are
eligible to participate after the Closing Date. Subject to Legal Requirements,
in no event shall Company Participants be entitled to (x) duplicative service
credit or benefits under one or more employee benefit plans, programs,
agreements or arrangements; or (y) service credit or benefits under any new
employee benefit plan, program, agreement or arrangements for which
similarly-situated employees who are not Company Participants do not receive.
For the avoidance of doubt, each employee of the Company shall be given credit
for his or her length of service with the Company for the purposes of Parent’s
and Parent’s affiliates’ severance policies such that an employee’s length of
service in working for the Company shall be considered time worked for Parent or
Parent’s affiliates, as applicable, for all purposes under such severance
policies, and any employee of the Company who shall have served (i) the Company
or (ii) the Company and Parent or Parent’s affiliates together for an aggregate
of at least ninety (90) days, shall be eligible for severance benefits in
accordance with such severance policies.
          (b) Maintenance of Compensation and Benefits. Parent agrees that, for
a period of two (2) years following the Effective Time, Parent shall provide
employees of the Surviving Corporation with salaries and bonus targets
comparable to those existing as of the Effective Time. Nothing contained in this
Section 5.6(b) is intended to alter the “at-will” employment relationship
between the Company or the Surviving Corporation and any such employee, and
subject to the terms of any employment agreement existing as of the Effective
Time, each such employee may be terminated by the Surviving Corporation at any
time and for any reason.
     5.7 Indemnification.

-42-



--------------------------------------------------------------------------------



 



          (a) For the period of six (6) years following the Effective Time,
Parent will cause the Surviving Corporation to indemnify and hold harmless each
person who is now, or has been at any time prior to the date of this Agreement
or who becomes prior to the Effective Time, an officer, director, employee or
agent of the Company or any of its Subsidiaries, in their capacities as such
(the “Company Indemnified Parties”), against all losses, claims, damages, costs,
expenses, liabilities or judgments or amounts that are paid in settlement, in
each case to the extent actually and reasonably incurred with the approval of
the indemnifying party, which approval shall not be unreasonably withheld or
delayed (the “Company Indemnified Liabilities”) of or in connection with any
claim, action, suit, proceeding or investigation by reason of the fact that such
person is or was a director, officer, employee or agent of the Company or any of
its Subsidiaries, whether pertaining to any matter existing or occurring at or
prior to the Effective Time and whether asserted or claimed prior to, or at or
after the Effective Time and all Company Indemnified Liabilities based on, or
relating to this Agreement or the transactions contemplated hereby (to the
extent that such losses, claims, damages, costs, expenses, liabilities or
judgments or amounts arose from or are related to this Agreement or the
transactions contemplated hereby), in each case to the full extent a corporation
is permitted by law to indemnify its own directors, officers, employees or
agents (the “Company Indemnified Proceedings”). In the event any Company
Indemnified Party is or becomes involved in any Company Indemnified Proceeding,
Parent shall, or shall cause the Surviving Corporation to, pay expenses in
advance of the final disposition of any such Company Indemnified Proceeding to
each Company Indemnified Party to the full extent permitted by law upon receipt
of any undertaking contemplated by Section 145 of the DGCL. Without limiting the
foregoing, in the event any such Company Indemnified Proceeding is brought
against any Company Indemnified Party, (i) the Company Indemnified Parties may
retain counsel of their choosing, (ii) Parent shall, or shall cause the
Surviving Corporation to, pay all reasonable and documented fees and expenses of
one counsel for all of the Company Indemnified Parties with respect to each such
Company Indemnified Proceeding unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more Company Indemnified Parties, in which case Parent shall pay
the fees of such additional counsel required by such conflict, promptly as
statements therefor are received; provided, however, that neither Parent nor the
Surviving Corporation shall be liable for any settlement of any claim effected
without its written consent, which consent shall not be unreasonably withheld or
delayed. Any Company Indemnified Party wishing to claim indemnification under
this Section 5.7(a) upon becoming aware of any such Company Indemnified
Proceeding shall promptly notify Parent and the Surviving Corporation (but the
failure to so notify Parent or the Surviving Corporation shall not relieve
Parent or the Surviving Corporation from any liability it may have under this
Section 5.7(a) except to the extent such failure materially prejudices Parent or
the Surviving Corporation), and shall deliver to Parent and the Surviving
Corporation the undertaking contemplated by Section 145 of the DGCL.

-43-



--------------------------------------------------------------------------------



 



          (b) For a period of six (6) years following the Effective Time, the
Certificate of Incorporation and Bylaws of the Surviving Corporation will
contain provisions with respect to exculpation and indemnification that are at
least as favorable to the Company Indemnified Parties as those contained in the
Certificate of Incorporation and Bylaws of the Company as in effect on the date
hereof, which provisions will not be amended, repealed or otherwise modified in
any manner that would adversely affect the rights thereunder of the Company
Indemnified Parties.
          (c) For a period of six (6) years after the Effective Time, Parent
will, or will cause the Surviving Corporation to, maintain directors’ and
officers’ liability insurance covering those Persons who are covered by the
Company’s directors’ and officers’ liability insurance policy (“D&O Policy”) as
of the date hereof in an amount and on terms no less favorable than those
applicable to the current directors and officers of the Company.
          (d) The obligations under this Section 5.7 shall not be terminated,
amended or otherwise modified in such a manner as to adversely affect any
Company Indemnified Party (or any other person who is a beneficiary under the
D&O Policy or the “tail” policy referred to in Section 5.7(c) (and their heirs
and representatives)) without the prior written consent of such affected Company
Indemnified Party or other person who is a beneficiary under the D&O Policy or
the “tail” policy referred to in Section 5.7(c) (and their heirs and
representatives). Each of the Company Indemnified Parties or other persons who
are beneficiaries under the D&O Policy or the “tail” policy referred to in
Section 5.7(c) (and their heirs and representatives) are intended to be third
party beneficiaries of this Section 5.7, with full rights of enforcement as if a
party thereto. The rights of the Company Indemnified Parties (and other persons
who are beneficiaries under the D&O Policy or the “tail” policy referred to in
Section 5.7(c) (and their heirs and representatives)) under this Section 5.7
shall be in addition to, and not in substitution for, any other rights that such
persons may have under the certificate or articles of incorporation, bylaws or
other equivalent organizational documents, any and all indemnification
agreements of or entered into by the Company or Legal Requirements (whether at
law or in equity).
          (e) This Section 5.7 is intended to be for the benefit of, and shall
be enforceable by the Company Indemnified Parties and their heirs and personal
representatives and shall be binding on Parent and the Surviving Corporation and
its successors and assigns. In the event Parent or the Surviving Corporation or
its successor or assign (i) consolidates with or merges into any other Person
and shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each case, proper provision
shall be made so that the successor and assign of Parent or the

-44-



--------------------------------------------------------------------------------



 




Surviving Corporation, as the case may be, honor the obligations set forth with
respect to Parent or the Surviving Corporation, as the case may be, in this
Section 5.7.
     5.8 Certain Tax Matters.
          (a) The Company shall take all actions necessary or to cause all
amounts which become vested or payable in connection with the transactions
contemplated by this Agreement which may result in a loss of deduction under
Section 280G of the Code or excise taxes under Section 4999 of the Code to be
exempt from such sections pursuant to the shareholder approval provisions of
Section 280G(b)(5)(A)(ii) of the Code. Upon written request from the Company,
Parent agrees to cooperate and provide reasonable assistance in obtaining the
requisite shareholder approval.
          (b) The Company shall take all actions necessary or reasonably
requested by Parent to cause all Company Benefit Plans, Contracts and
arrangements which are or may be subject to Section 409A of the Code and all
amounts which have or will be accrued or payable thereunder from January 1,
2005, through the Closing to either comply with, or be exempt from, Section 409A
of the Code, and to reflect any transition relief utilized with respect to such
plans during that period under Code Section 409A. The Company shall permit
Parent and its counsel reasonable opportunity to review and comment on any
amendments or other documents prepared pursuant to the preceding paragraph prior
to their adoption.
     5.9 FIRPTA Compliance. On the Closing Date, the Company shall use
commercially reasonably efforts to deliver to Parent a properly executed
statement in a form reasonably acceptable to Parent for purposes of satisfying
Parent’s obligations under Treasury Regulation Section 1.1445-2(c)(3).
     5.10 Third Party Consents. Except for the Necessary Consents and such
consents set forth on Schedule 5.10 hereto (the “Required Consents”), Parent
acknowledges that certain consents and waivers with respect to the Merger may be
required from parties to Contracts to which the Company is a party and that such
consents and waivers have not been obtained. Except with respect to the
Necessary Consents and the Required Consents, Parent agrees that the Company and
its affiliates shall not have any liability whatsoever to Parent arising out of
or relating to the failure to obtain any consents or waivers that may be
required in connection with the Merger or because of the termination of any
Contract as a result thereof. Prior to the Closing, the Company shall cooperate
with Parent, upon the request of Parent, in any reasonable manner in connection
with Parent obtaining any such consents and waivers; provided that such
cooperation shall not include any requirement of the Company or any of its
affiliates to expend money, commence, defend or participate in any litigation or
offer or grant any accommodation

-45-



--------------------------------------------------------------------------------



 



(financial or otherwise) to any third Person. The Company shall use its
commercially reasonable efforts to obtain the consents set forth on
Schedule 5.10 hereto. Notwithstanding anything to the contrary herein, if the
lessor or licensor under any Lease conditions its grant of a consent (including
by threatening to exercise a “recapture” or other termination right) upon, or
otherwise requires in response to a notice or consent request regarding this
Agreement, the payment of a consent fee, “profit sharing” payment or other
consideration (including increased rent payments), or the provision of
additional security (including a guaranty), Parent shall be solely responsible
for making all such payments or providing all such additional security.
     5.11 Merger Sub Compliance. Parent shall cause Merger Sub to comply with
all of Merger Sub’s obligations under or relating to this Agreement. Merger Sub
shall not engage in any business which is not in connection with the merger with
and into the Company pursuant to this Agreement.
     5.13 Repayment of Loans. All loans made to any officer, director, manager
or employee of Company or any of its Subsidiaries (other than loans or advances
made to employees in connection with business travel or other expenses made in
the ordinary course of business) shall be repaid to Company or the applicable
Subsidiary prior to the Closing Date.
     5.14 Monthly Financial Statements. The Company shall deliver to Parent as
soon as available, monthly and quarterly, as appropriate, consolidated balance
sheet and income statements for the Company commencing with the month of April,
2007, and for each calendar month and quarter, as applicable, thereafter prior
to the Closing.
ARTICLE VI
CONDITIONS TO THE MERGER
     6.1 Conditions to the Obligations of Each Party to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
          (a) Company Stockholder Approval. This Agreement shall have been
approved and adopted by the requisite vote of the Company’s stockholders in
accordance with applicable Legal Requirements and the Company Charter Documents.
          (b) Governmental Approvals. Any and all filings, clearances, consents,
approvals, orders and other authorizations of Governmental Authorities that are
necessary to consummate the Merger or any other transactions contemplated by
this Agreement under applicable Legal Requirements shall have been made,
obtained or received.

-46-



--------------------------------------------------------------------------------



 



          (c) No Order. No Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, injunction or other order which (i) is in
effect and (ii) has the effect of making the Merger illegal.
          (d) Antitrust Approvals. To the extent applicable, the waiting period
(and any extension thereof) under the HSR Act relating to the transactions
contemplated hereby shall have expired or terminated early and all foreign
antitrust approvals listed on Schedule 6.1(d) hereto shall have been obtained.
     6.2 Additional Conditions to the Obligations of the Company. The obligation
of the Company to consummate and effect the Merger shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by the Company:
          (a) Representations and Warranties. Each of the representations and
warranties of Parent and Merger Sub set forth in Article III that is qualified
by “materiality” or a similar qualifier shall be true and correct in all
respects, and each of such representations and warranties that is not so
qualified shall be true and correct in all material respects, in each case, on
the date of this Agreement and on and as of the Closing Date as though made on
and as of the Closing Date (except for representations and warranties made as of
a specified date, the accuracy of which will be determined only as of the
specified date). The Company shall have received a certificate with respect to
the foregoing signed on behalf of Parent, with respect to the representations
and warranties of Parent, by an authorized executive officer of Parent and a
certificate with respect to the foregoing signed on behalf of Merger Sub, with
respect to the representations and warranties of Merger Sub, by an authorized
executive officer of Merger Sub.
          (b) Agreements and Covenants. Parent and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date, and the Company shall have received a certificate with respect
to the foregoing signed on behalf of Parent, with respect to the covenants of
Parent, by an authorized executive officer of Parent and a certificate with
respect to the foregoing signed on behalf of Merger Sub, with respect to the
covenants of Merger Sub, by an authorized executive officer of Merger Sub.
     6.3 Additional Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate and effect the Merger shall
be subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by
Parent:

-47-



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. Each of the representations and
warranties of the Company set forth in Article II that is qualified by
“materiality,” “material adverse effect” or a similar qualifier shall be true
and correct in all respects, and each of such representations and warranties
that is not so qualified shall be true and correct in all material respects, in
each case, on the date of this Agreement and on and as of the Closing Date as
though made on and as of the Closing Date (except for representations and
warranties made as of a specified date, the accuracy of which will be determined
only as of the specified date). Parent and Merger Sub shall have received a
certificate with respect to the foregoing signed on behalf of the Company by an
authorized executive officer of the Company.
          (b) Agreements and Covenants. The Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date, and Parent and Merger Sub shall have received a certificate to such effect
signed on behalf of the Company by an authorized executive officer of the
Company.
          (c) Approvals and Consents. The Company shall have delivered the
Necessary Consents and the Required Consents.
          (d) Non-Competition Agreements. The Persons listed on Schedule 6.3(d)
of the Parent Disclosure Letter shall have entered into agreements relating to
non-competition, non-solicitation and/or non-disclosure with the Surviving
Corporation in a form and substance reasonably acceptable to Parent.
          (e) Dissenting Shares. Holders of less than two percent (2%) of all
Company Capital Stock issued and outstanding prior to the Effective Time shall
have asserted dissenter’s or appraisal rights in accordance with the DGCL.
          (f) Resignations. The Company shall have delivered to Parent
resignations of each of the directors and officers of the Company and, to the
extent requested by Parent, each of its Subsidiaries.
          (g) No Material Adverse Change. There must not have occurred any
Material Adverse Effect between the date hereof and the Closing Date.
          (h) Delivery of Audited Financial Statements. The Company shall have
delivered to Parent audited financial statements for the Company and its
consolidated Subsidiaries for the fiscal year ending December 31, 2006 (the
“Audited Statements”), along with an unqualified audit opinion letter.

-48-



--------------------------------------------------------------------------------



 



          (i) Officer’s Certificate. The Company shall have delivered to Parent
a certificate signed on behalf of the Company by an authorized executive officer
of the Company certifying, as of the Closing Date, that no impairment to
goodwill, or impairment to the intangibles in excess of $1m, was recorded in the
Company’s Financial Statements for the Company’s fiscal year ended December 31,
2006. Impairment is based on the book value exceeding Fair Value of the asset as
defined by SFAS 142 as at the valuation date of September 30, 2006.
          (j) Pay-Off Letters; Lien Terminations; Officer’s Certificate. Parent
shall have received pay-off letters, in form and substance reasonably acceptable
to Parent, from the Lenders, (i) certifying as to the amount outstanding
pursuant to the terms of the Credit Agreement as of the Closing Date,
(ii) providing for the termination of any and all security interests in, and
releases (including UCC Termination Statements) of any and all liens on, any
asset of the Company or any Subsidiary of the Company and (iii) providing that,
following the payment of the amount outstanding, all amounts currently payable
pursuant to the terms of the Credit Agreement have been paid. Parent shall have
received a certificate signed on behalf of the Company by an authorized
executive officer of the Company certifying as to the amounts of the Employee
Retention and Participation Plan Payout and Transaction Costs.
ARTICLE VII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
     7.1 Survival of Representations and Warranties. Except in the case of
fraud, none of the representations or warranties in this Agreement will survive
the Closing.
     7.2 Exclusive Remedy. Except in the case of fraud, Parent’s and Merger
Sub’s rights under this Agreement for any breach of a covenant made by or on
behalf of the Company in this Agreement shall be limited to any right that
Parent or Merger Sub may have to injunctive or equitable relief for such breach.
     7.3 No Other Representations and Warranties.
          (a) Each of the Parent and Merger Sub acknowledges and agrees that it
has made its own inquiry and investigation into, and, based thereon, has formed
an independent judgment concerning, the Company and its businesses and
operations, and Parent and Merger Sub have been furnished with or given full
access to such information about the Company and its businesses and operations
as they requested. In connection with Parent’s and Merger Sub’s investigation of
the Company and its businesses and operations, Parent, Merger Sub and their
respective representatives have received from the Company or its representatives
certain projections and other forecasts for the Company and

-49-



--------------------------------------------------------------------------------



 




certain estimates, plans and budget information. Parent and Merger Sub
acknowledge and agree that (i) there are uncertainties inherent in attempting to
make such projections, forecasts, estimates, plans and budgets; (ii) Parent and
Merger Sub are familiar with such uncertainties; and (iii) Parent and Merger Sub
are taking full responsibility for making their own evaluations of the adequacy
and accuracy of all estimates, projections, forecasts, plans and budgets so
furnished to them or their representatives.
          (b) PARENT AND MERGER SUB EACH ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, INCLUDING IN THE LETTER OF TRANSMITTAL, ARTICLE II
HEREOF AND THE COMPANY DISCLOSURE LETTER, THERE ARE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY THE COMPANY OR ANY OTHER PERSON,
INCLUDING (I) WITH RESPECT TO THE COMPANY, ITS ASSETS AND LIABILITIES, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR (II) AS TO THE ACCURACY OR COMPLETENESS OF
ANY INFORMATION REGARDING THE COMPANY FURNISHED OR MADE AVAILABLE TO PARENT,
MERGER SUB AND THEIR REPRESENTATIVES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THERE ARE NO EXPRESS
OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, by action taken or authorized by the Board of Directors of the
party or parties permitted to terminate as provided below, and except as
provided below, whether before or after the requisite approvals of the
stockholders of the Company:
          (a) by Parent, if the Stockholder Approval is not obtained by the
Company within five (5) days following the time of execution of this Agreement;
          (b) by mutual written consent duly authorized by the Boards of
Directors of Parent and the Company;
          (c) by either the Company or Parent if the Merger shall not have been
consummated before the 60th day following the date hereof (the “End Date”);
provided, however, that the right to terminate this Agreement under this
Section 8.1(c) shall not be available to any party whose action or failure to
act has been a principal cause of or resulted in the failure of the Merger to
occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;

-50-



--------------------------------------------------------------------------------



 



          (d) by either the Company or Parent if a Governmental Entity shall
have issued an order, decree or ruling or taken any other action (including the
failure to have taken an action), in any case having the effect of permanently
restraining, enjoining or otherwise prohibiting the Merger, which order, decree,
ruling or other action is final and nonappealable;
          (e) by the Company, upon a breach of any representation, warranty,
covenant or agreement on the part of Parent set forth in this Agreement, or if
any representation or warranty of Parent shall have become untrue, in either
case such that the conditions set forth in Section 6.2(a) or Section 6.2(b)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided that if such
inaccuracy in Parent’s representations and warranties or breach by Parent is
curable by Parent prior to the End Date through the exercise of reasonable
efforts, then the Company may not terminate this Agreement under this
Section 8.1(e) prior to thirty (30) days following the receipt of written notice
from the Company to Parent of such breach (it being understood that the Company
may not terminate this Agreement pursuant to this Section 8.1(e) if it shall
have materially breached this Agreement or if such breach by Parent is cured so
that such conditions would then be satisfied); or
          (f) by Parent, upon a breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have become untrue, in either
case such that the conditions set forth in Section 6.3(a) or Section 6.3(b)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided that if such
inaccuracy in the Company’s representations and warranties or breach by the
Company is curable by the Company prior to the End Date through the exercise of
reasonable efforts, then Parent may not terminate this Agreement under this
Section 8.1(f) prior to the End Date thirty (30) days following the receipt of
written notice from Parent to the Company of such breach (it being understood
that Parent may not terminate this Agreement pursuant to this Section 8.1(f) if
it shall have materially breached this Agreement or if such breach by the
Company is cured so that such conditions would then be satisfied).
     8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 will be effective immediately upon the delivery of a
valid written notice of the terminating party to the other party hereto. In the
event of the termination of this Agreement as provided in Section 8.1, this
Agreement shall be of no further force or effect, except (a) as set forth in
Section 5.3(a), Section 5.4, this Section 8.2, Section 8.3 and Article IX, each
of which shall survive the termination of this Agreement and (b) nothing herein
shall relieve any party from liability for any willful breach of this Agreement.
No termination of this Agreement shall affect the obligations of the parties

-51-



--------------------------------------------------------------------------------



 



contained in the Confidentiality Agreement, all of which obligations shall
survive termination of this Agreement in accordance with their terms.
     8.3 Fees and Expenses. Except as otherwise set forth in this Agreement, all
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including fees and expenses of financial
advisors, financial sponsors, legal counsel and other advisors shall be paid by
the party incurring such expenses whether or not the Merger is consummated. Any
such expenses of the Company Stockholders paid, incurred or otherwise accrued by
the Company or any of its Subsidiaries in connection with this Agreement and the
transactions contemplated hereby, including fees and expenses of Jefferies
Broadview and Wilson Sonsini Goodrich & Rosati, P.C. are referred to herein as
the “Transaction Costs”. For the avoidance of doubt, (i) fees and expenses
payable to the Company’s General Counsel in connection with his ongoing
engagement with the Company as an independent contractor shall not be
Transaction Costs for the purposes of this Agreement and (ii) fees and expenses
payable to the Company’s independent registered public accounting firm shall not
be Transaction Costs to the extent not directly associated or incurred in
connection with the transactions contemplated herein, it being understood that
fees and expenses of the Company’s independent registered public accounting firm
incurred in connection with the Company’s 2006 audit shall not be considered
associated or incurred in connection with the transactions contemplated herein
and shall not be Transaction Costs.
     8.4 Amendment. Subject to applicable law, this Agreement may be amended by
the parties hereto, by action taken or authorized by their respective Boards of
Directors, at any time before or after approval and adoption of this Agreement
by the stockholders of the Company, provided that after approval and adoption of
this Agreement by the stockholders of the Company, no amendment shall be made
which by requires further approval by the stockholders of the Company without
such further stockholder approval. This Agreement may not be amended except by
execution of an instrument in writing signed on behalf of each of Parent, Merger
Sub and the Company and making specific reference to this Agreement.
     8.5 Extension; Waiver. At any time prior to the Effective Time either party
hereto, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed: (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto; (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto; and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on

-52-



--------------------------------------------------------------------------------



 



behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day)
if delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

  (a)   if to Parent or Merger Sub, to:         Agilysys NV, LLC
2255 Glades Road, Suite 301E
Boca Raton, Florida 33431
Attn: Chief Executive Officer
Telephone No.: 561-999-8780
Telecopy No.: 561-999-8765         with a copy to:         Calfee, Halter &
Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, Ohio 44114-2688
Attention: Robert Ross
Telephone No.: (216) 622-8454
Telecopy No.: (216) 241-0816     (b)   if to the Company, to:         IG
Management Company, Inc.
1351 Holiday Hill Road
Santa Barbara, CA 93117
Attention: General Counsel
Telephone No.: (800) 242-5434
Telecopy No.: (775) 227-3035

-53-



--------------------------------------------------------------------------------



 



      with a copy to:         Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
Attention: Jeffrey D. Saper
     & Bradley L. Finkelstein
Telephone No.: (650) 493-9300
Telecopy No.: (650) 493-6811

     9.2 Interpretation; Knowledge.
          (a) When a reference is made in this Agreement to Exhibits, such
reference shall be to an Exhibit to this Agreement unless otherwise indicated.
When a reference is made in this Agreement to Sections, such reference shall be
to a section of this Agreement unless otherwise indicated. For purposes of this
Agreement, the words “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When reference is made herein to “the business of” an entity,
such reference shall be deemed to include the business of all such entity and
its Subsidiaries, taken as a whole. An exception or disclosure made in Company
Disclosure Letter with regard to a representation of the Company, or in the
Parent Disclosure Letter with regard to a representation of Parent or Merger
Sub, shall be deemed made with respect to any other representation by such party
to which such exception or disclosure is reasonably apparent.
          (b) For purposes of this Agreement, the term “Knowledge” means with
respect to the Company, with respect to any matter in question, the actual
knowledge of Mark Tapling, Chief Executive Officer of the Company; Trevor Roots,
Chief Financial Officer of the Company; Terence Cunningham, Vice Chairman of the
Company; Brent Christensen, Vice President Sales and Marketing; and Perry Smith,
Vice President Engineering, in each case after reasonable inquiry of the
Company’s and InfoGenesis’ management. For the avoidance of doubt, “reasonable
inquiry” for the purposes of this Agreement and the definition of “Knowledge”
herein shall not include any inquiry directed to the Company’s customers or
suppliers with respect to the transactions contemplated by this Agreement.
          (c) For purposes of this Agreement, the term “Material Adverse
Effect,” when used in connection with an entity, means any change or effect that
has

-54-



--------------------------------------------------------------------------------



 



occurred prior to the date of determination of the occurrence of the Material
Adverse Effect, that is materially adverse to the business operations of such
entity taken as a whole with its Subsidiaries; provided, however, in no event
shall any of the following, alone or in combination, be deemed to constitute,
nor shall any of the following be taken into account in determining whether
there has been or will be, a Material Adverse Effect on any entity: (i) any
change or effect resulting from compliance with the terms and conditions of this
Agreement; (ii) any change or effect that results from changes affecting any of
the industries in which such entity operates generally or the United States or
worldwide economy generally (which changes in each case do not
disproportionately affect such entity in any material respect); (iii) any
natural disaster or any acts of terrorism, sabotage, military action or war
(whether or not declared) or any escalation or worsening thereof; (iv) failure
to meet internal forecasts or financial projections; (v) in the case of the
Company only, any change or effect resulting from the announcement or pendency
of the Merger, including loss of any employees, customers, suppliers, partners
or distributors; (vi) any action or failure to act by the Company that is
required or permitted by this Agreement; or (vii) in the case of the Company
only, any litigation arising from allegations of a breach of fiduciary duty or
misrepresentation in any disclosure relating to this Agreement or the
transactions contemplated hereby.
          (d) For purposes of this Agreement, the term “Person” shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization, entity or
Governmental Entity.
          (e) For purposes of this Agreement, the term “Company Stockholder”
shall mean a holder of Company Capital Stock as of immediately prior to the
Effective Time.
     9.3 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
     9.4 Entire Agreement; Third-Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Company Disclosure Letter
and the Parent Disclosure Letter constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, it being understood

-55-



--------------------------------------------------------------------------------



 



that the Confidentiality Agreement shall continue in full force and effect until
the Closing and shall survive any termination of this Agreement. Nothing in this
agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this agreement other than (a) as specifically provided in Sections 5.4, 5.6
and 5.7; (b) the rights of holders of shares of the Company’s capital stock to
pursue claims for damages and other relief, including equitable relief, for
Parent’s or Merger Sub’s breach; and (c) after the Effective Time, the rights of
holders of shares of the Company’s capital stock to receive the merger
consideration specified in Section 1.6; provided, however, that the rights
granted pursuant to clause (b) shall only be enforceable prior to the Effective
Time on behalf of such stockholders by the Company in its sole and absolute
discretion, it being understood and agreed that any and all interests in such
claims shall attach to such shares of the Company’s capital stock and
subsequently transfer therewith and, consequently, any damages, settlements or
other amounts recovered or received by the Company with respect to such claims
(net of expenses incurred by the Company in connection therewith) may, in the
Company’s sole and absolute discretion, be (A) distributed, in whole or in part,
by the Company to the holders of shares of the Company’s capital stock of record
as of any date determined by the Company or (B) retained by the Company for the
use and benefit of the Company on behalf of its stockholders in any manner the
Company deems fit.
     9.5 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.
     9.6 Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
     9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

-56-



--------------------------------------------------------------------------------



 



     9.8 Consent to Jurisdiction.
          (a) EACH OF PARENT, THE COMPANY AND MERGER SUB HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR, IF AND ONLY IF SUCH JURISDICTION IS UNAVAILABLE, TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF DELAWARE AND
THE RESPECTIVE APPEALS COURTS THEREFROM. FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND EACH OF PARENT, THE
COMPANY AND MERGER SUB HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED EXCLUSIVELY IN THE COURT
OF CHANCERY OF THE STATE OF DELAWARE OR, IF AND ONLY IF A PROCEEDING IS
UNAVAILABLE IN THE COURT OF CHANCERY, IN ANY STATE OR FEDERAL COURT SITTING IN
THE STATE OF DELAWARE. EACH OF PARENT, THE COMPANY AND MERGER SUB AGREES THAT A
FINAL JUDGMENT IN ANY ACTION OR, PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
          (b) EACH OF PARENT, THE COMPANY AND MERGER SUB IRREVOCABLY CONSENTS TO
THE SERVICE OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS IN ANY OTHER
ACTION OR PROCEEDING RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, ON BEHALF OF ITSELF OR ITS PROPERTY, BY THE DELIVERY OF COPIES OF
SUCH PROCESS TO SUCH PARTY IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS
AGREEMENT. NOTHING IN THIS SECTION 9.8 SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     9.9 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     9.10 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties, except that Parent may assign any of its rights (but not
its obligations) under this Agreement to any Affiliate of Parent, to any lender
of Parent or any affiliate of Parent and to any successor to substantially all
of the business of Parent. Any purported assignment

-57-



--------------------------------------------------------------------------------



 



in violation of this Section 9.10 shall be void. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
     9.11 No Waiver. No failure or delay on the part of any party hereto in the
exercise of any right hereunder will impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor will any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.
*****

-58-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized respective officers as of the date first
written above.

                      AGILYSIS NV, LLC    
 
                    By:   /s/ Tina Stehle                  
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    AGILYSYS DE, INC.    
 
                    By:   /s/ Tina Stehle                  
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    IG MANAGEMENT COMPANY, INC.    
 
                    By:   /s/ Mark Tapling                  
 
      Name:        
 
      Title:  
 
   
 
         
 
   

****AGREEMENT AND PLAN OF MERGER****

 